Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19   PageID.10   Page 1 of 67




       EXHIBIT A
 Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                  PageID.11               Page 2 of 67
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               01/09/2019
                                                                               CT Log Number 534701177
        TO:     Dorothy Tsusaki
                Toyota Legal One
                c/o Toyota Motor North America, Inc., 6565 Headquarters Drive
                Plano, TX 75024


        RE:     Process Served in Michigan

        FOR:    Toyota Motor Sales, U.S.A., Inc. (Domestic State: CA)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  SHARON QUINN, Pltf. vs. TOYOTA MOTOR SALES, U.S.A., INC., etc., et at., Dfts.
        DOCUMENT(S) SERVED:               Summons, Proof, Complaint, Demand
        COURT/AGENCY:                     Oakland County - 6th Circuit Court, MI
                                          Case # 2018169980N0
        NATURE OF ACTION:                 Personal Injury - 11/14/2017
        ON WHOM PROCESS WAS SERVED:       The Corporation Company, Plymouth, MI
        DATE AND HOUR OF SERVICE:         By Process Server on 01/09/2019 at 15:08
        JURISDICTION SERVED:              Michigan
        APPEARANCE OR ANSWER DUE:         Within 21 days after service
        ATTORNEY(S) / SENDER(S):          GEOFFREY N. FIEGER
                                          Fieger, Fieger, Kenney Et Harrington RC.
                                          19390 West Ten Mile Road
                                          Southfield, MI 48075
                                          248-355-5555
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 01/09/2019, Expected Purge Date:
                                          01/14/2019

                                          Image SOP

                                          Email Notification, Ellen L Farrell ellen.l.farrell@toyota.com

                                          Email Notification, Dorothy Tsusaki dorothy.tsusaki@toyota.com

                                          Email Notification, Lola Waldrum lola.waldrum@toyota.com

                                          Email Notification, Serena Stout serena.stout@toyota.com


        SIGNED:                           The Corporation Company
        ADDRESS:                          40600 ANN ARBOR RD E STE 201
                                          Plymouth, MI 48170-4675
        TELEPHONE:                        213-337-4615




                                                                               Page 1 of 1 / SS
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
             Case
      This case has2:19-cv-10246-AJT-RSW       ECF
                    been designated as an eFiling   No.To
                                                  case.    1-2      fileda 01/25/19
                                                               review                  PageID.12
                                                                           copy of the Notice         Page 3eFiling
                                                                                              of Mandatory         of 67
      visit www.oakgov.com/efiling.                Original - Court                              2nd copy - Plaintiff
        Approved, SCAO                                                   let copy - Defendant                                   3rd copy - Return
               STATE OF MICHIGAN                                                                                                    CASE NO.
                               JUDICIAL DISTRICT                                                                           2O18-16998O-
      6th                       JUDICIAL CIRCUIT                            SUMMONS                                  18-
                               COUNTY PROBATE                                                                              JUDGE MARTHA D.
      Court address                                                                                                        ANDERSON Court telephone no.
      1200 Telegraph Rd, Pontiac, MI 48340                                                                                                  (248) 858-0344
      Plaintiffs name(s), addresges), and telephone no(s).                                    Defendant's name(s), address(es), and telephone no(s).
      SHARON QUINN                                                                             TOYOTA MOTOR SALES, U.S.A., INC., a California
                                                                                               Corporation



      Plaintiffs attorney, bar no.. address, and telephone no.
      Geoffrey N. Fieger (P30441)
      Donald H. Dawson Jr (P29692)
      Fieger, Fieger, Kenney & Harrington, PC
      19390W. 10 Mile Rd.
      Southfield, MI 48075 / 248-355-5555
      Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk.
      along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
      by the court clerk.

      Domestic Relations Case
      0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
          family members of the person(s) who are the subject of the complaint.
      0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
          the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case Inventory
          (form MC 21) listing those cases.
      0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
          thc family or family members of the person(s) who are the subject of the complaint.

      Civil Case                                                       -         .
      0 This is a businoss case in which all or part of the action        bps       or commercial dispute under MCI_ 600.8035.
      0 'Moro Is no other pending or rosolved civil action arisirigautayhelarneiliansaction or occurrence as alleged in the
         complaint.
      0 A civil action between these parties or other parties arlOg           risaction or occurrence alleged in the complaint has
                                                                  I)'.
         been previously filed in 0 this court, 0                                                                     Court, where

         it was given case number                                           and assigned to Judge

         The action 0 remains 0 is no longer pending.
0
LLI   Summons section completed by court cleric.                            SUMMONS

      NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
      1. You are being sued.
      2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
         serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
         served outside this state).
      3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
         demanded in the complaint.
      4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
         to help you fully participate in court proceedings, please contact the court immediately to make arrangements

      Issue date                           Expiration date                     Court cleric
            11/16/2018                         02/15/2019            .                        Lisa Brown
      'This summons is invalid unless served on or before its expIration date. This document must be sealedye seal of the court.

      Inc 01 (8s) SUMMONS                                                                                   MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
                             Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                            PageID.13         Page 4 of 67
                                                                                                                                         SUMMONS
                                                                          PROOF OF SERVICE                                            ' -NO
                                                                                                                               Case No. 18-
                      TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
                      of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
                      complete service you must return this original and all copies to the court clerk.

                                                            CERTIFICATE! AFFIDAVIT OF SERVICE! NONSERVICE
                                        0 OFFICER CERTIFICATE                           OR          0 AFFIDAVIT OF PROCESS SERVER
                      I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
                      court officer, or attorney for a party (MCR 2.104[A][21),            adult who is not a party or an officer of a corporate party,
                      and that: (notarization not required)                                and that: (notarization required)

                      El I served personally a copy of the summons and complaint.
                          I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
11/16/2018 12:07 PM




                          together with
                                         List au documents served with the summons and complaint



                                                                                                                                                 on the defendant(s):
                      Defendant's name                                 Complete address(es) of service                                            Day, date, time




                      Dl have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
                         and have been unable to complete service.
                      Defendant'a name                                Complete address(es) 01 service                                             Day, date, time




                      I declare under the penalties of perjury that this proof of service has been examined by me and that it content are true to the
                      best of my information, knowledge, and belief.
                      Service fee          Mlles traveled Fee                                      Signature
                      $
                                                          Is
                                                                          TOTAL FEE               Name (type or print)
                      Incorrect address fee Miles traveled Fee
                      S                                  IS               $
                                                                                                   The

                      Subscribed and sworn to before me on                                                                                           County, Michigan.
                                                                   Date

                      My commission expires:                                        Signature:
                                                  Date                                             Deputy court cleric/Notary public

                      Notary public, State of Michigan, County of

                                                                  ACKNOWLEDGMENT OF SERVICE
                      I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                                  Attachments

                                                                               on
                                                                                    Day, date, time

                                                                                        on behalf of
                      Signature
                               Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                 PageID.14   Page 5 of 67




                                                                    STATE OF MICHIGAN

                                                IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                                    SHARON QUINN,                                     Case No: 2018-169980-NO
                                                                                      Hon. Martha D. Anderson
                                                  Plaintiff,
                                    V.
11/20/2018 4:02 PM




                                    TOYOTA MOTOR SALES, U.S.A., INC.,
                                    a California Corporation; TOYOTA MOTOR
                                    NORTH AMERICA, INC., a California
                                    Corporation; TOYOTA MOTOR ENGINEERING
                                    & MANUFACTURING NORTH AMERICA, INC.,
                                    a Foreign Corporation; and TOYOTA MOTOR
                                    DISTRIBUTORS, INC., d/b/a TOYOTA MOTOR
                                    CORPORATION, a Foreign Corporation;


                                                  Defendants.

                                    GEOFFREY N. FIEGER (P30441)
                                    DONALD H. DAWSON, JR. (P29692)
                                    Fieger, Fieger, Kenney
                                    & Harrington P.C.
                                    Attorneys for Plaintiff
                                    19390 West Ten Mile Road
                                    Southfield, MI 48075
                                    (248) 355-5555


                                                     AMENDED COMPLAINT AND JURY DEMAND Pd/h1

                                           NOW COMES Plaintiff, SHARON QUINN, by and through her attorneys,

                                    FIEGER, FIEGER, KENNEY, & HARRINGTON, P.C., and for her Complaint against the

                                    above-named Defendants, states as follows:
                     193110 WicsT




                                                                PARTIES AND JURISDICTION

                                           1.     At all relevant times, Plaintiff, SHARON QUINN, was a resident of the

                                    City of West Bloomfield, County of Oakland, State of Michigan.



                                                          (00449568.DOC)                             1
                                                                                                                 Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                      PageID.15     Page 6 of 67




                                                                                                                                                    2.   At all relevant times, Defendant, TOYOTA MOTOR SALES, U.S.A. 1NC.

                                                                                                                                           (hereinafter, "TOYOTA USA") was a California Corporation, headquartered in the City of
                        19300WitsT '17KN Mi LI Kam) •8oL TiI v1x1.0MIL:ni l:A N 4807 5•TKrailiziosx 1 2481 35 5- 5555•FA N0481 355-5 148




                                                                                                                                           Torrance, County of Los Angeles, State of California, but engaging in regular and

                                                                                                                                           systematic business in the City of West Bloomfield, County of Oakland, State of Michigan

                                                                                                                                           and with its Registered Agent listed as The Corporation Company, located at 40600 Ann
11/20/20184:02PM




                                                                                                                                           Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                                    3.   At all relevant times, Defendant, TOYOTA MOTOR NORTH AMERICA,

                                                                                                                                           INC. (hereinafter, "TOYOTA NORTH AMERICA") was a California Corporation,

                                                                                                                                           headquartered in the City of Torrance, County of Los Angeles, State of California, but

                                                                                                                                           engaging in regular and systematic business in the City of West Bloomfield, County of

                                                                                                                                           Oakland, State of Michigan and with its Registered Agent listed as The Corporation

                                                                                                                                           Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                                    4.   At all relevant times, Defendant, TOYOTA MOTOR ENGINEERING &

                                                                                                                                           MANUFACTURING NORTH AMERICA, INC. (hereinafter, "TOYOTA ENGINEERING")

                                                                                                                                           was a Kentucky 'Corporation, headquartered in the City of Erlanger, County of Kenton,

                                                                                                                                           State of Kentucky, but engaging in regular and systematic business in the City of West

                   V.
                                                                                                                                           Bloomfield, County of Oakland, State of Michigan and with its Registered Agent listed as
                   i
                    I
                   N                                                                                                                       The Corporation Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI
                   N
                   i
                   K
                                                                                                                                           48170.
                   X

                                                                                                                                                    5.   Upon information and belief, each Toyota entity named above is a wholly
                   F.

                                                                                                                                           owned subsidiary of Defendant, TOYOTA MOTOR DISTRIBUTORS, INC. d/b/a

                                                                                                                                           TOYOTA MOTOR CORPORATION (hereinafter, "TOYOTA CORP."), a Japanese

                                                                                                                                           Corporation headquartered in the City of Toyota, Aichi Prefecture, Country of Japan, but




                                                                                                                                                                 {00649568.00C)                            2
                                                                                                           Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                      PageID.16        Page 7 of 67




                                                                                                                           engaging in regular and systematic business in the City of West Bloomfield, County of

                                                                                                                           Oakland, State of Michigan and with its Registered Agent listed as The Prentice Hall
                                                   M CH OA N 48075 • TIELK I•noNit 124M1 355- 5555•FA X ( 248) 355-5 148




                                                                                                                           Corporation System, Inc., located at 601 Abbot Road, East Lansing, Michigan 48823.

                                                                                                                                   6.        Hereinafter, the above-named Defendants are collectively referred to as the

                                                                                                                           "TOYOTA Defendants."
11/20/2018 4:02PM


                    P It 0 le IC$ :4 I da N t I,




                                                                                                                                   7.        The acts, transactions and/or occurrences giving rise to the injuries

                                                                                                                           complained of herein, occurred within the confines of the City of West Bloomfield, County

                                                                                                                           of Oakland, State of Michigan on or about November 14, 2017 at approximately 5:30 p.m.

                                                                                                                                   8.        That the amount in controversy in this cause greatly exceeds Twenty-Five

                                                                                                                           Thousand ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.

                                                                                                                                   9.        Venue and Jurisdiction are properly vested in the court.

                                                                                                                                                             GENERAL ALLEGATIONS

                                                                                                                                   10.       Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                                                           preceding paragraphs of this Complaint as if fully set forth herein.

                                                                                                                                   11.       This case involves a design defect in the 2017 Lcxus ES 350, manufactured by
                                                   19390WicsT T8 s N 1ILE ROA D•80e T IL VI




                                                                                                                           TOYOTA, which caused a 76-year-old woman to be poisoned by carbon monoxide and as a result,

                                                                                                                           permanently injured, by her own Lexus vehicle.

                                                                                                                                   12.       The TOYOTA Defendants are in the business, on their own and through their

                                                                                                                           wholly owned subsidiaries, of designing, manufacturing, testing, marketing, distributing and selling

                                                                                                                           Lexus vehicles.

                                                                                                                                   13.       Toyota designed, manufactured, tested, certified, marketed, distributed, and sold to

                                                                                                                           Plaintiff, SHARON QUINN, the subject 2017 Lexus ES 350 vehicle.
                                                        Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                          PageID.17   Page 8 of 67




                                                                   14.     At all relevant times, the TOYOTA Defendants designed, manufactured, tested,

                                                           certified, marketed, and sold the subject vehicle with the TOYOTA Defendants' "Smart Key"
                              Clum p c)icA tri cis




                                                           technology, which allows the operator of the vehicle to do the following:

                                                                                   a.    Allows the kcy fob to remain in the operator's pocket
                                                                                         or purse and still start the vehicle by utilizing the
                                                                                         electronic software code embedded in the key fob to
                                                                                         unlock the ignition;
11/20/2018 4: 02PM




                                                                                   b.    Start the vehicle without requiring a key to be
                              Pie c)pic ssi cINA




                                                                                         physically inserted into the ignition switch lock
                                                                                         cylinder;
                                                                                   c.    Use the key fob to broadcast a unique signal or code
                                                                                         to a key antenna, which in turn reads the signal code
                                                                                         and compares it with the code embedded in the
                                                                                         vehicle. The code then sends a signal to a computer
                                                                                         called the engine control unit ("ECU") that enables
                                                                                         the push button starter button to become "hot" or
                                                                                         functional;
                                                                                   d.    Start the vehicle without an actual key to insert into
                                                                                         an ignition kcy cylinder, without turning a physical
                                                                                         key, and without having to remove a physical key
                                                                                         from the ignition key cylinder to turn off the engine;
                     TO




                                                                                   e.    Inadvertently remove the key fob from the vehicle
                                                                                         while the vehicle is still running;
                                                                                   f.    Start the vehicle with the push of a button;
                     :Vi v. flu it ii) X it.II %ItItI




                                                                   15.     Keyless technology, such as the "Smart Key" system, requires a change to

                                                           the fundamental and deep-rooted propensity of consumers of turning the key and removing

                                                           it from the ignition, and can lead to frequent, basic, and predictable errors.

                                                                   16.     The smart key is a convenience feature in the subject Lexus; not a necessary

                                                           feature for the vehicle to function as a transportation motor vehicle, and because it allows
                     K




                                                           the operator to remove they key fob and take it away while the vehicle is still running, it

                                                           creates certain safety risks that did not exist with conventional key technology.

                                                                   17.     Drivers of "Smart Key" vehicles have reported to the National Highway

                                                           Transportation Safety Administration ("NHTSA") that they have exited their cars with the

                                                           key fob on their person and/or mistakenly left the vehicle's engine running.




                                                                                   (00649568.DOC)                                      4
                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                     PageID.18   Page 9 of 67




                                18.     At all relevant times, for at least two years since the occurrence of this

                        incident, other similarly situated automotive companies such as GM and Ford have

                        installed bypasses, including cutoff switches and other mechanisms, which automatically

                        shuts the engine off in vehicles after a certain period of time.

                                19.     The subject vehicle did not include a cutoff switch, or mechanism of any
11/20/2018 4:02 PM




                        kind, that would act as a safety guard to automatically shut the engine off after a vehicle

                        was left with the engine running for a period of time to prevent carbon monoxide

                        poisoning.

                                                        FACTUAL ALLEGATIONS

                               20.      Plaintiff hereby reincorporates each and every allegation set forth in the

                        preceding paragraphs of this complaint as if fully set forth herein.
                                                         .0^




                               21.      On November 14, 2017, at approximately 5:30 p.m., Plaintiff; SHARON

                        QUINN, returned home from a beauty shop appointment and parked her 2017 Lexus ES

                        350 in her attached garage.

                               22.      Plaintiff's, SHARON QUINN's, vehicle was equipped with the "Smart

                        Key" technology allowing her to walk away from the subject vehicle, with the key fob in

                        her possession, while the vehicle's engine was still running.

                               23.      TOYOTA Defendants advertise that the 2017 Lexus ES 350 vehicle has a

                        quiet engine.

                               24.      Plaintiff, SHARON QUINN, closed the garage door while the engine

                        continued to run without Plaintiff's knowledge.




                                                (00649568.DOCI                                 5
                                                                                             Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                              PageID.19       Page 10 of 67




                                                                                                                                                                    25.     At all relevant times, the vehicle produced no audible noise or cues

                                                                                                                                                            indicating that the engine was running, resulting in Plaintiff, SHARON QUINN, to not
                                193110WitsT Ticx MlI.i RoA 0 • So t rimic1.1) Nlienit:A N 48075 • !17icr..ici.00N1C 0481 :155-5555 • FAx 0481 3-55- 5 148




                                                                                                                                                            hear the vehicle as the engine continued to run in her garage.

                                                                                                                                                                    26.     The "Smart Key" failed to shut off the engine of the subject vehicle, and

                                                                                                                                                            caused carbon monoxide to flow into the attached garage and seep into Plaintiff's home.
11/20/2018 4:02 PM




                                                                                                                                                                    27.     Subsequently, Plaintiff, SHARON QUINN, went to sleep for the night in

                                                                                                                                                            her bedroom, which is located directly above the garage, and was unaware that the deadly

                                                                                                                                                            carbon monoxide gas was seeping into her bedroom and poisoning her.

                                                                                                                                                                    28.     At approximately 2:25 a.m., Plaintiff awoke feeling severely dizzy and

                                                                                                                                                            nauseous, and began to vomit. •

                                                                                                                                                                    29.     At all relevant times, Plaintiff lost bowel and bladder control as a result of

                                                                                                                                                            the poisoning and defecated and urinated on herself.

                                                                                                                                                                    30.     At all relevant times, Plaintiff inhaled carbon monoxide for nearly nine

                                                                                                                                                            hours during the time she was in her home and as she slept.

                                                                                                                                                                    31.     Plaintiff was disoriented but was able to push a panic button near her bed

                                                                                                                                                            provided by her home alarm system to alert first responders.

                                                                                                                                                                    32.     The West Bloomfield Police Department arrived on .scene but Plaintiff,
                     KENN EY.




                                                                                                                                                            SHARON QUINN, was unable to open the front door for them due to the severity of her

                                                                                                                                                            carbon monoxide poisoning.

                                                                                                                                                                    33.     The West Bloomfield Police Department had to break down the front door

                                                                                                                                                            in order to get in to Plaintiff's residence to rescue her.

                                                                                                                                                                    34.     Plaintiff, SHARON QUINN, was taken to the Henry Ford West Bloomfield
                       7

                                                                                                                                                            Hospital where she was admitted for eight days.




                                                                                                                                                                                    100649568.DOC)                               6
                                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                      PageID.20   Page 11 of 67




                                                35.     Plaintiff's, SHARON QUINN's, carbon monoxide level at the time of

                                         admission to the hospital was 35 percent—a nearly lethal level.
                     C0P°NA TIO N




                                                36.     As a result of the "Smart Key" system on the 2017 Lexus ES 350, which

                                         allowed the Plaintiff, SHARON QUINN, to walk away from her still running vehicle while

                                         the key fob remained in her possession, Plaintiff suffered severe injuries from carbon
11/20/2018 4:02 PM

                       rK ssl (1 A




                                         monoxide poisoning that she still suffers from to this day and are expected to be

                                         permanent.

                                                37.     Plaintiff, SHARON QUINN, did not engage in any negligent conduct in this
                     P




                                         matter and is not comparatively negligent.

                                                                         COUNT
                                                            NEGLIGENCE AND/OR GROSS NEGLIGENCE
                                                                     ALL DEFENDANTS

                                                38.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                         preceding paragraphs of this Complaint as if fully set forth herein.

                                                39.     At all relevant times, and pursuant to Michigan Law, the TOYOTA

                                         Defendants, as an automotive company being in the business of designing, manufacturing,

                                         marketing, developing, analyzing, assembling, recommending, merchandising, promoting,

                                         and selling the subject vehicle and/or its component parts, owed a duty to act with ordinary

                                         care for the safety of the public and specifically to the Plaintiff, SHARON QUINN, which

                                         duties include but are not limited to, obeying all common laws, statutes, and ordinances of

                                         the County of Oakland and State of Michigan.

                                                40.     At all relevant times, the TOYOTA Defendants had a duty to act as a
                      t:




                                         reasonably careful automotive company in the business of designing, manufacturing,
                     lo




                                         marketing, developing, analyzing, assembling, recommending, merchandising, promoting,
                                 Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                    PageID.21   Page 12 of 67




                                     and selling the subject vehicle and/or its component parts would act under the same or

                                     similar circumstances as outlined in this complaint.

                                            41.     The TOYOTA Defendants had a duty to ensure that the warnings and

                                     instructions pertaining to the subject vehicle were adequate, safe, and reasonable, and

                                     would warn and instruct users of all known and/or reasonably foreseeable dangers
11/20/20184:02PM




                                     associated with the use of the subject vehicle and its components.

                                            42.    The TOYOTA Defendants knew or should have known that the subject

                                     vehicle was defectively designed and or manufactured and was therefore prone to failure

                                     under normal conditions, potentially causing carbon monoxide injuries and/or deaths.

                                            43.    At all times relevant hereto, Defendants owed the Plaintiff, SHARON

                                     QUINN, the aforementioned duties in particular, including but not limited to, and breached

                                     the same by doing the following:

                                                   a.      Allowing operators of the subject vehicle,
                                                           specifically SHARON QUINN, to remove the key
                                                           fob from the vehicle and keep it in her possession
                                                           while the engine remained running;

                                                   b.      Failing to incorporate a cutoff switch, which would
                                                           prevent the engine from running indefinitely and is a
                                                           well known feature in the automotive industry, that
                                                           would shut off the engine after being left idly running
                   iili:V:CKV.




                                                           fora period of time;

                                                   c.      Failing to consider that the keyless ignition system
                                                           was a dramatic change from the way that operators
                                                           were used to turning off the vehicle's engine, which
                                                           conventionally required that a physical key be
                                                           inserted into the ignition cylinder and that operators
                                                           have developed a deep-rooted propensity for;

                                                   d.      Failing to incorporate proper warnings or cues that
                                                           the key fob was removed and/or that the operator,
                                                           specifically, SHARON QUINN, had left the vehicle
                                                           with the key fob in her possession while the engine
                                                           remained running;


                                                           (00649568.130C)                                8
                                               Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19             PageID.22    Page 13 of 67




                                                              e.    Failing to use due care in designing, manufacturing,
                                                                    marketing, developing, analyzing, assembling,
                                                                    recommending, merchandising, promoting, and
                                                                    selling the subject vehicle and/or its component parts,
                                                                    in order to avoid the risk of carbon monoxide
                                                                    poisoning to operators, specifically, to Plaintiff
                                                                    SHARON QUINN;

                                                              f.    Failure to provide adequate warning of the defect and
11/20/2018 4:02 PM




                                                                    its propensity to cause and/or contribute to carbon
                      Vig 0 r ICSS IIIN A I.




                                                                    n3onoxide poisoning, such as the poisoning suffered
                                                                    by Plaintiff, SHARON QUINN;

                                                              g.    Failure to provide adequate warning that because the
                                                                    subject vehicle was designed to run quietly and in
                                                                    fact did run so silently that the running engine was
                                                                    inaudible, and that because the vehicle included the
                                                                    "Smart Key" key fob feature that operators were not
                                                                    used to, the risk of leaving the engine running and
                                                                    was substantially increased;

                                                              h.    Failure to incorporate reasonable safeguards to the
                                                                    subject vehicle despite knowing about the risk based
                                                                    on past similar instances and complaints made to the
                                                                    NHTSA;

                                                              i.    Failure to make timely corrections to the design of
                                                                    the subject vehicle to correct the defect;

                                                                    Failure to mitigate the hazards associated with the
                                                                    defect in accordance with good engineering practices
                                                                    and industry standards;
                     KF. N N ICY.




                                                              k.    Acting in a willful, wanton, and reckless disregard
                                                                    for the safety of operators using the subject vehicle
                                                                    by incorporating the "Smart Key" system, which is
                                                                    merely a superfluous feature, without providing
                                                                    proper warnings and safety features to protect
                                                                    operators from harm and the risk of suffering carbon
                                                                    monoxide poisoning as described herein;

                                                                    All other breaches of duty identified by Defendants
                                                                    in deposition testimony and/or answers to
                                                                    interrogatories and/or all other discovery, all of
                                                                    which is hereby adopted by reference; and

                                                              m.    Any and all other breaches that become known
                                                                    through litigation.

                                                                    (00649568.DOC)                               9
                                                  Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                   PageID.23   Page 14 of 67




                                                                                                44.   As a direct and/or the proximate cause of the aforementioned negligence

                                                                                         and/or gross negligence by the TOYOTA Defendants, the following serious injuries and
                       48075 • Ticuti •noN ic (2481 355- 5555•vA x ( 2. 48) 355- 5 148




                                                                                         damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the

                                                                                         following:

                                                                                                             a. Brain damage;
11/20/2018 4:02 PM




                                                                                                             b. 35% level carbon monoxide poisoning—a nearly
                                                                                                                lethal amount;

                                                                                                             c. Lack of short term memory;

                                                                                                             d. Disorientation;

                                                                                                             e. Dizziness;

                                                                                                             f. Irritability;

                                                                                                             g. Paranoia;

                                                                                                             h. Neuropsychiatric syndrome;

                                                                                                             i. Elevated troponin;

                                                                                                             j. Heart attack;
                     11.13110WIOWTENMimc Ro m) • SouTuri Km) M




                                                                                                             k. Acute kidney failure;

                                                                                                             I. Mottling of skin;

                                                                                                             m. Movement disorders;

                                                                                                             n. Partial paralysis in left side of body;

                                                                                                             o. Gait abnormality requiring mobility aids;

                                                                                                             p. 8 day hospital stay requiring follow-up care;

                                                                                                             q. Medical bills — past and future;

                                                                                                             r. Economic loss;

                                                                                                             s. Conscious pain and suffering;

                                                                                                             t. Denial of social pleasures and enjoyments;



                                                                                                             (00649568.DOC)                               10
                                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                           PageID.24       Page 15 of 67




                                                                    u. Embarrassment, humiliation, mortification;

                                   14M
                                                                    v. Emotional distress, anxiety, mental anguish,
                                   5                                   fright and shock;
                                   55-
                                   3                                w. Other damages that may become known through
                                   )                                   the passage of time and/or the course of
                                   248
                                   (
                                                                       discovery; and
                                    X
11/20/2018 4:02 PM




                                   FA                               x. Any and all other damages allowed under
                                    •                                  Michigan Law.
                                   3555
                                                    45.     As a further direct and/or the proximate result of the TOYOTA Defendants'
                                   355-
                                            negligence and/or gross negligence, the Plaintiff, SHARON QUINN, was forced to seek
                                   248)

                                   (        extensive care and treatment for her severe injuries, which continue to date and are
                                   IC

                                   110N     expected to be.perrnanent.
                                   1
                                   1
                                   13
                                   C1,
                                   TI               WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in
                                     •
                                            her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                            Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                            COUNT H
                                    n
                                   Ii                     PRODUCTS LIABILITY - DESIGN DEFECT MCL 600.2946
                                   N
                                                                        ALL DEFENDANTS
                                   I Kid)
                                                    46.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                            preceding paragraphs of this Complaint as if fully set forth herein.
                      KRNN IC Y,




                                   So
                                   •
                                                    47.     The TOYOTA Defendants, as manufacturers and sellers of the subject 2017
                                   Rom)

                                   E
                                            Lexus ES 350, were obligated to ensure that the subject vehicle was reasonably safe at the time that
                                   1.
                                   li
                                   N        the subject vehicle left the control of the TOYOTA Defendants, pursuant to MCL
                                   TicS
                                            600.2946(2).
                                   T
                     Fi x t:Eu.




                                   WKS
                                                   48.      The TOYOTA Defendants, as manufactures and sellers of the Lexus that is
                                   •••


                                            the subject of this complaint, were obligated to ensure that the subject vehicle was

                                            reasonably safe according to generally accepted production practices at the time the


                                                                    100649568.DOC)                                  11
                                       Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                       PageID.25      Page 16 of 67




                                                specific unit of the product left the control of the manufacturer or seller, pursuant to MCL

                                                600.2946(2).

                                                       49.     The TOYOTA Defendants had a duty to use practical and technically

                                                feasible alternative production practices that were available that would have prevented the

                                                harm without significantly impairing the usefulness or desirability of the product to users
11/20/20184:02PM




                                                and without creating equal or greater risk of harm to others, pursuant to MCL 600.2946(2).

                                                       50.     At all times relevant hereto, the TOYOTA Defendants owed the Plaintiff,

                                                SHARON QUINN, the aforementioned duties in particular, including but not limited to,

                                                and breached the same by doing the following:

                                                               a.     Allowing operators of the subject vehicle,
                                                                      specifically SHARON QUINN, to remove the key
                                                                      fob from the vehicle and keep it in her possession
                                                                      while the engine remained running;

                                                               b.     Failing to incorporate a cutoff switch, which would
                                                                      prevent the engine from running indefinitely and is a
                                                                      well known feature in the automotive industry, that
                                                                      would shut off the engine after being left idly running
                                                                      for a period of time;

                                                               c.     Failing to consider that the keyless ignition system
                                                                      was a dramatic change from the way that operators
                                                                      were used to turning off the vehicle's engine, which
                                                                      conventionally required that a physical key be
                                                                      inserted into the ignition cylinder and that operators
                                                                      have developed a deep-rooted propensity for,

                                                               d.     Failing to incorporate proper warnings or cues that
                                    i IE




                                                                      the key fob was removed and/or that the operator,
                        1,1 IC 14




                                                                      specifically, SHARON QUINN, had left the vehicle
                                                                      with the key fob in her possession while the engine
                        1




                                                                      remained running;
                   le1 E f: 14 14

                                    111390 NV




                                                               e.     Failing to use due care in designing, manufacturing,
                                                                      marketing, developing, analyzing, assembling,
                                                                      recommending, merchandising, promoting, and
                                                                      selling the subject vehicle and/or its component parts,
                                                                      in order to avoid the risk of carbon monoxide


                                                                      (00649568.DOC1                              12
                                                                               Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                        PageID.26     Page 17 of 67




                                                                                                                            poisoning to operators, specifically, to Plaintiff
                                                                                                                            SHARON QUINN;
                                                                                                    (248 )355- 5 148




                                                                                                                       f.   Failure to provide adequate warning of the defect and
                                                                                                                            its propensity to cause and/or contribute to carbon
                                                                                                                            monoxide poisoning, such as the poisoning suffered
                                                                                                                            by Plaintiff, SHARON QUINN;
                                           M e ll I (LA N 48075•Ticiati.gi oNg 1 248) 355-5555 •FA ,:




                                                                                                                       g.   Failure to provide adequate warning that because the
11/20/2018 4:02 PM




                                                                                                                            subject vehicle was designed to run quietly and in
                                                                                                                            fact did run so silently that the running engine was
                                                                                                                            inaudible, and that because the vehicle included the
                                                                                                                            "Smart Key" key fob feature that operators were not
                                                                                                                            used to, the risk of leaving the engine running and
                                                                                                                            was substantially increased;

                                                                                                                       h.   Failure to incorporate reasonable safeguards to the
                                                                                                                            subject vehicle despite knowing about the risk based
                                                                                                                            on past similar instances and complaints made to the
                                                                                                                            NHTSA;

                                                                                                                            Failing to comply with generally accepted production
                     1.1,‘ R RIXC. TO X.




                                                                                                                            standards by not installing engine shut off bypasses in
                                                                                                                            the 2017 Lexus ES 350, including cutoff switches that
                                                                                                                            would automatically shut thc engine off in vehicles after a
                                                                                                                            certain period of time and which other similarly situated
                                                                                                                            automotive companies such as GM and Ford had already
                                                                                                                            implemented in their vehicle designs years before;

                                                                                                                       j.   Failure to make timely corrections to the design of
                                                                                                                            the subject vehicle to correct the defect;
                                                     oo wicsT TEN MILK Rom) • SOUTRYI




                                                                                                                       k.   Failure to mitigate the hazards associated with the
                                                                                                                            defect in accordance with good engineering practices
                                                                                                                            and industry standards;

                                                                                                                            Acting in a willful, wanton, and reckless disregard
                                                                                                                            for the safety of operators using the subject vehicle
                                                                                                                            by incorporating the "Smart Key" system, which is
                                                                                                                            merely a superfluous feature, without providing
                                                                                                                            proper warnings and safety features to protect
                                                                                                                            operators from harm and the risk of suffering carbon
                                                                                                                            monoxide poisoning as described herein;

                                                                                                                       m.   All other breaches of duty identified by Defendants
                                                                                                                            in deposition testimony and/or answers to
                                                   I




                                                                                                                            interrogatories and/or all other discovery, all of
                                                                                                                            which is hereby adopted by reference; and


                                                                                                                            (006495611DOCI                                 13
                                                                                   Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                  PageID.27   Page 18 of 67




                                                                                                                                                      n.     Any and all other breaches that become known
                                                                                                                                                             through litigation.
                     10:190WigST97E s NIILE Rom) • SouTim ELI)M IV II.Ih N48975 •`171cmiu.nos1c e2,48) :155-5555 •Ix (2 48) 355- 5 148




                                                                                                                                                51.   As a direct and/or the proximate cause of the aforementioned negligence

                                                                                                                                         and/or gross negligence by the TOYOTA Defendants, the following serious injuries and

                                                                                                                                         damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the
11/20/2018 4:02 PM




                                                                                                                                         following:

                                                                                                                                                             a. Brain damage;

                                                                                                                                                             b. 35% level carbon monoxide poisoning—a nearly
                                                                                                                                                                lethal amount;

                                                                                                                                                             c. Lack of short term memory;

                                                                                                                                                             d. Disorientation;

                                                                                                                                                             e. Dizziness;

                                                                                                                                                             f. Irritability;

                                                                                                                                                             g. Paranoia;

                                                                                                                                                             h. Neuropsychiatric syndrome;

                                                                                                                                                             i. Elevated troponin;

                                                                                                                                                             j. Heart attack;

                                                                                                                                                             k. Acute kidney failure;

                                                                                                                                                             1. Mottling of skin;

                                                                                                                                                             m. Movement disorders;

                                                                                                                                                             n. Partial paralysis in left side of body;

                                                                                                                                                             o. Gait abnormality requiring mobility aids;

                                                                                                                                                             p. 8 day hospital stay requiring follow-up care;

                                                                                                                                                             q. Medical bills — past and future;

                                                                                                                                                             r. Economic loss;

                                                                                                                                                             s. Conscious pain and suffering;


                                                                                                                                                             (00649568.DOCI                               14
                                  Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                  PageID.28      Page 19 of 67




                                                            t. Denial of social pleasures and enjoyments;

                                                            u. Embarrassment, humiliation, mortification;

                                                            v. Emotional distress, anxiety, mental anguish,
                                                               fright and shock;

                                                            w. Other damages that may become known through
                                                               the passage of time and/or the course of
11/20/20184:02PM




                                                               discovery; and

                                                            x. Any and all other damages allowed under
                                                               Michigan Law.

                                             52.     As a further direct and/or the proximate result of the TOYOTA Defendants'

                                      breached as outlined in paragraph 50, the Plaintiff; SHARON QUINN, was forced to seek

                                      extensive care and treatment for her severe injuries, which continue to date and are

                                      expected to be permanent.

                                             WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                      her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                      Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                      COUNT III
                                                        PRODUCTS LIABILITY — FAILURE TO WARN
                                                                  ALL DEFENDANTS


                                             53.    The TOYOTA Defendants knew that the subject vehicle, and its component

                                      parts, would be purchased and used without inspection for defects in the design of the

                                      vehicle.
                   ir .
                    F 1 Ii I.;X




                                             54.    The subject vehicle was defective when it left the control of each of the

                                      TOYOTA Defendants.

                                             55.    At the time of the subject vehicle's design, manufacture, and sale, ancrup to

                                      the time of the Plaintiff's, SHARON QUINN's, injuries, the TOYOTA Defendants knew




                                                            (00649568.DOC)                              15
                                                                                    Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                   PageID.29      Page 20 of 67




                                                                                                                                       or should have known of the substantial dangers involved in the foreseeable use of the.

                                                                                                                                       subject vehicle, whose defective design and lack of sufficient warnings caused them to
                                       •SOLITUVI HLD NIIC HMA N 480 75 • '1!1CLIC I., 11 0:Vit (:34M)355- 5555•FA X (2.48) 355-5 148
                       P 4)RA TI O N




                                                                                                                                       have an unreasonably dangerous propensity to emit excessive carbon monoxide without

                                                                                                                                       warning, and thereby cause injuries, specifically to Plaintiff, SHARON QUINN.
                     ()




                                                                                                                                               56.     At all relevant times, similar instances of carbon monoxide poisoning had
11/20/2018 4:02 PM




                                                                                                                                       occurred with vehicles that incorporated the keyless technology and numerous complaints
                         I 0




                                                                                                                                       were made to the NHTSA, and the TOYOTA Defendants knew or should have known that
                     r




                                                                                                                                       their keyless technology, the "Smart Key" key fob feature, posed the same risk carbon
                     P




                                                                                                                                       monoxide poisoning risk to their consumers, and specifically to Plaintiff, SHARON

                                                                                                                                       QUINN;

                                                                                                                                               57.     The TOYOTA Defendants knew that these substantial dangers are not

                                                                                                                                       readily recognizable to an ordinary consumer and that consumers would purchase and use

                                                                                                                                       these products without inspection.

                                                                                                                                               58.     At all relevant times, the TOYOTA Defendants failed to provide adequate

                                                                                                                                       warnings, instructions, guidelines, or admonitions to members of the consuming public,

                                                                                                                                       including Plaintiff, SHARON QUINN of the defects, which Defendants knew, or in the

                                                                                                                                       exercise of reasonable care should have known, to have existed in the subject vehicle, and
                     KV. NNitr.




                                                                                                                                       its component parts.
                                                              RoA




                                                                                                                                               59.     At the time of Plaintiffs' injuries, the subject vehicle was being used in the

                                                                                                                                       manner intended by the TOYOTA Defendants and in a manner that was reasonably
                                                            1 9390 AVRNT




                                                                                                                                       foreseeable by the TOYOTA Defendants as involving substantial danger that was not

                                                                                                                                       readily apparent to its users.
                                                                                                                         Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                              PageID.30       Page 21 of 67




                                                                                                                                                                                            60.     By failing to adequately warn Plaintiff, SHARON QUINN, of the defects in

                                                                                                                                                                                    the subject vehicle manufactured and sold by the TOYOTA Defendants, the Defendants
                                                                 19390W HST971CNMILKROAD•SOUT I1FIR1.13 N il UMI;AN480 7 5•TE LEPHONIC( 241.4)355:7/5:11 3•VA X, ( 248)355• 314t4
                    le ESSI (I N A I. ILI Ci P I/ 14 A 71411:4




                                                                                                                                                                                    breached the duty owed to consumers and specifically to Plaintiff, SHARON QUINN.

                                                                                                                                                                                            61.     Plaintiffs' injuries and damages, as outlined in paragraph 51 of this

                                                                                                                                                                                    complaint, were the direct and proximate cause of the TOYOTA Defendants' failure to
11/20/2018 4:02PM




                                                                                                                                                                                    provide adequate warnings.

                                                                                                                                                                                            WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                                                                                                    her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty
                    1) Id




                                                                                                                                                                                    Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                                                                                                                                                              COUNT IV
                                                                                                                                                                                     BREACH OF IMPLIED WARRANTIES, MERCHANTABILITY, AND FITNESS
                                                                                                                                                                                                      FOR A PARTICULAR PURPOSE
                                                                                                                                                                                                           ALL DEFENDANTS


                                                                                                                                                                                            62.     Plaintiff hereby reincorporates each and. every allegation set forth in the

                                                                                                                                                                                    preceding paragraphs of this Complaint as if fully set forth herein.

                                                                                                                                                                                            63.     At all relevant times, there was an implied warranty by the TOYOTA

                                                                                                                                                                                    Defendants to operators of the subject vehicle, and specifically Plaintiff, SHARON

                                                                                                                                                                                    QUINN, that the subject vehicle was of merchantable quality and fit for its intended

                                                                                                                                                                                    purpose of driving and parking.

                                                                                                                                                                                            64.     Consumers and operators of the Lexus 2017 Lexus ES 350, specifically

                                                                                                                                                                                    Plaintiff, SHARON QUINN, were intended third party beneficiaries of the implied warranties of

                                                                                                                                                                                    merchantability and fitness for a particular purpose.

                                                                                                                                                                                            65.     The TOYOTA Defendants warranted that the subject vehicle was safe and

                                                                                                                                                                                    complied with all Federal Motor Vehicle Safety Standards, and provided other warranties when

                                                                                                                                                                                    marketing and advertising the subject vehicle, and in the documents provided with the vehicle.



                                                                                                                                                                                                             (00649568.DOCI                                17
                                                          Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                       PageID.31        Page 22 of 67




                                                                                                   66.     The TOYOTA Defendants warranted that the subject vehicle was fit for its

                                                                                           intended and reasonably foreseeable purpose, use, misuse, and manners of use, and was of a
                     12 4141 355.5555 •VA X ( it48)$55-514N




                                                                                           merchantable quality.

                                                                                                   67.     The TOYOTA Defendants breached these and other warranties, because the

                                                                                           subject vehicle did not comply with Federal Motor Vehicle Safety Standards, was not safe, was not
11/20/20184:02PM




                                                                                           fit for its intended or reasonably foreseeable use or operation and was not of merchantable quality.

                                                                                                   68.     The aforementioned breaches of wan-antics were a direct and proximate cause of

                                                                                           the incident that is the subject matter of this complaint and Plaintiff's, SHARON QU1NN's,

                                                                                           injuries as outlined in paragraph 51 of this complaint.
                   3 111.K 14. 10A 0 •SouT Iivi icxn Mi &ni u. ' 48075 • T 1.,K 1. ti :s




                                                                                                   69.     Plaintiffs relied on the skill and judgment of the TOYOTA Defendants in the

                                                                                           purchase, selection, and use of the subject vehicle as a safe and reliable means for transportation.

                                                                                                   70.     The subject vehicle was not of merchantable quality as warranted by the TOYOTA

                                                                                           Defendants, in that it was defectively designed, thereby dangerously exposing the operator of the

                                                                                           vehicle, specifically, SHARON QUINN, to serious injury.

                                                                                                   WHEREFORE, Plaintiff; SHARON QUINN, respectfully requests judgment in

                                                                                           her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                           Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.


                                                                                                                                             FIEGER, FIEER, KENNEY
                                                                                                                                             & HARRING TON, P.C.

                                                                                                                                      By:    /s/ Donald H. Dawson. Jr.
                                                                                                                                             GEOFFREY N. F1EGER (P30441)
                                                                                                                                             DONALD H. DAWSON, JR. (P29692)
                   10300W ENTTN




                                                                                                                                             Attorneys for Plaintiff
                                                                                                                                             19390 West Ten Mile Road
                                                                                                                                             Southfield, Michigan 48075-2463
                                                                                                                                             (248) 355-5555 Fax: (248) 355-5148

                                                                                           Dated: November 20, 2018




                                                                                                                    (00649568.DOC I                                  18
                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19               PageID.32    Page 23 of 67




                                                  STATE OF MICHIGAN
                                  IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                         SHARON QUINN,                                      Case No: 2018-169980-NO
                                                                            Hon. Martha D. Anderson
                                       Plaintiff,
                         V.
11/20/2018 4:02 PM




                         TOYOTA MOTOR SALES, -U.S.A., INC.,
                         a California Corporation; TOYOTA MOTOR
                         NORTH AMERICA, INC., a California
                         Corporation; TOYOTA MOTOR ENGINEERING
                         & MANUFACTURING NORTH AMERICA, INC.,
                         a Foreign Corporation; and TOYOTA MOTOR
                         DISTRIBUTORS, INC., d/b/a TOYOTA MOTOR
                         CORPORATION, a Foreign Corporation;


                                       Defendants.

                         GEOFFREY N. FIEGER (P30441)
                         DONALD H. DAWSON, JR. (P29692)
                         Fieger, Fieger, Kenney
                         & Harrington P.C.
                         Attorneys for Plaintiff
                         19390 West Ten Mile Road
                         Southfield, MI 48075
                         (248) 355-5555

                                                       JURY DEMAND
                                NOW COME Plaintiff, SHARON QUINN, by and through her attorneys, FIEGER,

                         FIEGER, KENNEY, & HARRINGTON, P.C., and hereby request a trial by jury in this matter.

                                                                      FIEGER, FIEER, KE1VNEY
                                                                      & HARRINGTON, P.C.

                                                                By:   /s/ Donald H. Dawson. Jr.
                                                                      GEOFFREY N. FIEGER (P30441)
                                                                      DONALD H. DAWSON, JR. (P29692)
                                                                      Attorneys for Plaintiff
                                                                      19390 West Ten Mile Road
                                                                      Southfield, Michigan 48075-2463
                         Dated: November 20, 2018                     (248) 355-5555 Fax: (248) 355-5148


                                               {00649568.DOC}                           19
Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                  PageID.33               Page 24 of 67
A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                01/09/2019
                                                                                CT Log Number 534703069
        TO:     Dorothy Tsusaki
                Toyota Legal One
                c/o Toyota Motor North America, Inc., 6565 Headquarters Drive
                Plano, TX 75024


        RE:     Process Served in Michigan

        FOR:    Toyota Motor North America, Inc. (Domestic State: CA)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 SHARON QUINN, Pltf. vs. TOYOTA MOTOR SALES, U.S.A., INC., et at., Dfts.
        DOCUMENT(S) SERVED:              Summon, Certificate, Complaint, Attachment(s)
        COURT/AGENCY:                    Oakland County - 6th Circuit Court, MI
                                         Case # 2018169980N0
        NATURE OF ACTION:                Product Liability Litigation - Personal Injury - 2017 Lexus ES 350
        ON WHOM PROCESS WAS SERVED:      The Corporation Company, Plymouth, MI
        DATE AND HOUR OF SERVICE:        By Process Server on 01/09/2019 at 15:08
        JURISDICTION SERVED:             Michigan
        APPEARANCE OR ANSWER DUE:        Within 21 days after receipt
        ATTORNEY(S) / SENDER(S):         GEOFFREY N. FIEGER
                                         Fieger, Fieger, Kenney Et Harrington RC.
                                         19390 West Ten Mile Road
                                         Southfield, MI 48075
                                         (248) 355-5555
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 01/10/2019, Expected Purge Date:
                                         01/15/2019

                                         Image SOP

                                         Email Notification, Ellen L Farrell ellen.l.farrell@toyota.com

                                         Email Notification, Dorothy Tsusaki dorothy.tsusaki@toyota.com

                                         Email Notification, Lola Waldrum lola.waldrum@toyota.com

                                         Email Notification, Serena Stout serena.stout@toyota.com


        SIGNED:                          The Corporation Company
        ADDRESS:                         40600 ANN ARBOR RD E STE 201
                                         Plymouth, MI 48170-4675
        TELEPHONE:                       213-337-4615




                                                                               Page 1 of 1 / AP
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                              Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19 PageID.34 Page 25 of 67
                      This case has been designated as an eFiling case. To review a copy of the Notice of Mandatory eFiling
                                                                     Original. Court                       2nd copy - Plaintiff
                      visitogogy.daltgov.comiefiling.                1st copy - Defendant                  3rd copy. Return

                                STATE OF MICHIGAN                                                                                                     CASE NO.
                                                JUDICIAL DISTRICT
                                                                                              SUMMONS
                                                                                                                                      N18-169980-NO-NO
                       6th                       JUDICIAL CIRCUIT
                                                                                                                                       JUDGE MARTHA D.
                                                COUNTY PROBATE
                                                                                                                                       ANDERSON    Court telephone no.
                       Court address
                        1200 Telegraph Rd, Pontiac, MI 48340                                                                                                 (248) 858-0344
                       Plaintlfs name(s), address(es), and telephone no(s).                                   Defendant's name(s), address(es), and telephone no(s).
                        SHARON QUINN                                                                          TOYOTA MOTOR NORTH AMERICA, INC.. a California
                                                                                                              Corporation
11/16/2018 12:07 PM




                       Plaintiff's attorney, bar no., address, and telephone no.
                        Geoffrey N. Mager (P30441)
                        Donald H. Dawson Jr (P29692)
                        pieger, Fieger, Kenney & Harrington, PC
                        19390W. 10 Mile Rd.
                        Southfield, MI 48075 / 248-355-5555
                       Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
                       along with your complaint and, If necessary, a case inventory addendum (form MC 21). The summons section will be completed
                       by the court clerk.

                       Domestic Relations Case
                       0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
                          family members of the person(s) who are the subject of the complaint.
                       0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
                          the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
                          (form MC 21) listing those cases.
                       o  It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
                          the family or family mombors of the parson(s) who arc thc subject of the complaint.

                       Civil Case
                       0 This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
                       El There Is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
                          complaint.                                                      •—
                       0 A civil action between these parties or other pailias,arlising:outof           ‘,62, the transaction or occurrence alleged in the complaint has
                                                                       Lo                                \
                                                                              i•                                                                            Court, where
                          been previously filed in 0 this court, 0
                                                                       C.I1
                                                                        ....-.,   ?CFI -'.-
                                                                                  N4 L. 4,-. kl rit      :74'
                          it was given case number                    • P:                    a 1 cLasitined to Judge
                                                                                          v4- ,- e
                                                                                lyi) -4 ••• ' C'    '''
                          The action 0 remains 0 is no longer pendin:            g r-UNt
CI
ILI                    Summons section completed by court clerk.                              SUMMONS
tL
                       NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
                       1. You are being sued.
                       2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
                           serve a copy on the other party or take other lawful action with the court (28 days if you were sewed by mail or you were
                           served outside this state).
                       3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
                           demanded in the complaint
                       1. If you require special accommodations to use thc court because of a disability or if you require a foreign language interpreter
                           to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

                       Issue date                          Expiration date                        Court clerk
                              111102018                        02/15/2019
                                                                                                               Lisa Brown
                         This summons is Invalid unless served an or before its expiration date. This document must be sealed by the seal of the court.

                       MC 01 01110 SUMMONS                                                                                   MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
                              Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                            PageID.35         Page 26 of 67
                                                                                                                                          SUMMONS
                                                                                                                                         -NO
                                                                                                                                Case No. 18-
                                                                          PROOF OF SERVICE
                      TO PROCESS SERVER: You are to serve the summons and complaint not later than gi days from the date of filing or the date
                      of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
                      complete service you must return this original and all copies to the court clerk.

                                                            CERTIFICATE I AFFIDAVIT OF SERVICE! NONSERVICE
                                        0 OFFICER CERTIFICATE                           OR          0 AFFIDAVIT OF PROCESS SERVER
                      I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competen
                      court officer, or attorney for a party (MCR 2.104[A1[2)),            adult who is not a party or an officer of a corporate party,
                      and that: (notarization not required)                                and that: (notarization required)

                      0 I served personally a copy of the summons and complaint.
                      El I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
11/16120 18 12:07PM




                          together with
                                         List all documents served with the summons and complaint



                                                                                                                                                  on the defendant(s):
                      Defendant's name                                  Complete address(es) of service                                            Day, date, lime




                      0 1 havc personally attempted to serve the summons and complaint, together with any attachments, on the foilhwing defendant(s)
                         and have been unable to com lete service.
                      Defendant's name                                  Complete address(es) of service                                            Day, date, lime


                                                                      ...



                                                                      ,




                      I declare under the penalties of perjury that this proof of service has been examined by ma and that its contents are true to the
                      best of my information, knowledge, and belief.
                      Service fee           Miles traveled Fee                                      Signature
                      $
                                                           Is
                                                                            TOTAL FEE               Name (type or print)
                       Incorrect address fee Miles traveled Fee
                      _$                                                    $
                                                           IS                                       Title
                      Subscribed and sworn to before me on                                                                                            County, Michigan.
                                                                   Date
                      My commission expires:                                         Signature.
                                                   Date                                             Deputy court cleric/Notary public
                      Notary public, State of Michigan, County of

                                                                 ACKNOWLEDGMENT OF SERVICE
                      I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                                   Attachments
                                                                                on
                                                                                     Day, date, time
                                                                                          on behalf of
                      Signature
                                                                                                   Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                        PageID.36   Page 27 of 67




                                                                                                                                                                                                STATE OF MICHIGAN

                                                                                                                                                                           IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                                            1 2481:355-5 1414




                                                                                                                                                               SHARON QUINN,                                     Case No: 2018-169980-NO
                                                                                                                                                                                                                 Hon. Martha D. Anderson
                                                                                                                                                                             Plaintiff,
                                                                                                                                                               V.
                                                            icsT 'PEN AI ILE 1o.‘1) •SoUTIL Vi KW) Al run i (LA N 48075 • Tru.331, 1mxx 12483:355-5555 • FAX
11/20/2018 4:02 PM




                                                                                                                                                               TOYOTA MOTOR SALES, U.S.A., INC.,
                                                                                                                                                               a California Corporation; TOYOTA MOTOR
                                                                                                                                                               NORTH AMERICA, INC., a California
                                                                                                                                                               Corporation; TOYOTA MOTOR ENGINEERING
                                                                                                                                                               & MANUFACTURING NORTH AMERICA, INC.,
                                                                                                                                                               a Foreign Corporation; and TOYOTA MOTOR
                                                                                                                                                               DISTRIBUTORS, INC., dibia TOYOTA MOTOR
                                                                                                                                                               CORPORATION, a Foreign Corporation;


                                                                                                                                                                             Defendants.
                     It co 1; X 4t. 1.1 A 12 It 1 N (TO .




                                                                                                                                                               GEOFFREY N. FIEGER (P30441)
                                                                                                                                                               DONALD H. DAWSON, JR. (P29692)
                                                                                                                                                               Fieger, Fieger, Kenney
                                                                                                                                                               & Harrington P.C.
                                                                                                                                                               Attorneys for Plaintiff
                                                                                                                                                               19390 West Ten Mile Road
                                                                                                                                                               Southfield, MI 48075
                                                                                                                                                               (248) 355-5555
                     (:;




                                                                                                                                                                                AMENDED COMPLAINT AND JURY DEMAND pd/hl

                                                                                                                                                                      NOW COMES Plaintiff, SHARON QUINN, by and through her attorneys,

                                                                                                                                                               FIEGER, FIEGER, KENNEY, & HARRINGTON, P.C., and for her Complaint against the

                                                                                                                                                               above-named Defendants, states as follows:

                                                                                                                                                                                           PARTIES AND JURISDICTION
                                                                              10:1100




                                                                                                                                                                      I.     At all relevant times, Plaintiff, SHARON QUINN, was a resident of the

                                                                                                                                                               City of West Bloomfield, County of Oakland, State of Michigan.



                                                                                                                                                                                      (00649568.DOC)                            1
                                                                             Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                    PageID.37     Page 28 of 67




                                                                                                                                               2.   At all relevant times, Defendant,. TOYOTA MOTOR SALES, U.S.A. INC.

                                                                                                                                      (hereinafter, "TOYOTA USA") was a California Corporation, headquartered in the City of
                                     RUM) • SouTim Kul) M I e n i ci N 400 75 • Tic i.x i• mix x 1248)3'55-5555•FA X( 48)3 55-5 148




                                                                                                                                      Torrance, County of Los Angeles, State of California, but engaging in regular and

                                                                                                                                      systematic business in the City of West Bloomfield, County of Oakland, State of Michigan

                                                                                                                                      and with its Registered Agent listed as The Corporation Company, located at 40600 Ann
11/20/2018 4:02 PM




                                                                                                                                      Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                               3.   At all relevant times, Defendant, TOYOTA MOTOR NORTH AMERICA,

                                                                                                                                      INC. (hereinafter, "TOYOTA NORTH AMERICA") was a California Corporation,

                                                                                                                                      headquartered in the City of Torrance, County of Los Angeles, State of California, but

                                                                                                                                      engaging in regular and systematic business in the City of West Bloomfield, County of

                                                                                                                                      Oakland, State of Michigan and with its Registered Agent listed as The Corporation

                                                                                                                                      Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                               4.   At all relevant times, Defendant, TOYOTA MOTOR ENGINEERING &

                                                                                                                                      MANUFACTURING NORTH AMERICA, INC. (hereinafter, "TOYOTA ENGINEERING")
                     OiR uit; X it




                                                                                                                                      was a Kentucky Corporation, headquartered in the City of Erlanger, County of Kenton,

                                                                                                                                      State of Kentucky, but engaging in regular and systematic business in the City of West

                                                                                                                                      Bloomfield, County of Oakland, State of Michigan and with its Registered Agent listed as

                                                                                                                                      The Corporation Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI

                                                                                                                                      48170.

                                                                                                                                               5.   Upon information and belief, each Toyota entity named above is a wholly
                                                         013110WEeer




                                                                                                                                      owned subsidiary of Defendant, TOYOTA MOTOR DISTRIBUTORS, INC. d/b/a

                                                                                                                                      TOYOTA MOTOR CORPORATION (hereinafter, "TOYOTA CORP."), a Japanese

                                                                                                                                      Corporation headquartered in the City of Toyota, Aichi Prefecture, Country of Japan, but
                                                                                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                            PageID.38        Page 29 of 67




                                                                                                                                                             engaging in regular and systematic business in the City of West Bloomfield, County of

                                                                                                                                                             Oakland, State of Michigan and with its Registered Agent listed as The Prentice Hall
                                                                                                                                                       148
                                                                                                                                                     40X
                                                                                                                                                355- 5




                                                                                                                                                             Corporation System, Inc., located at 601 Abbot Road, East Lansing, Michigan 48823.                  I.
                                                                                                                                               )
                                                                                                            la leo F IC SI t•I 1 0 SAI. COMP('




                                                                                                                                                                     6.        Hereinafter, the above-named Defendants are collectively referred to as the
                                                                               48O7:-• • Tic r.igia ircEvit 12481 :355- 5555•eA x         (24/




                                                                                                                                                             "TOYOTA Defendants."
11/20/2018 4:02PM


                                                                                                                                      l




                                                                                                                                                                     7.        The acts, transactions and/or occurrences giving rise to the injuries

                                                                                                                                                             complained of herein, occurred within the confines of the City of West Bloomfield, County

                                                                                                                                                             of Oakland, State of Michigan on or about November 14, 2017 at approximately 5:30 p.m.

                                                                                                                                                                     8.        That the amount in controversy in this cause greatly exceeds Twenty-Five

                                                                                                                                                             Thousand ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.

                                                                                                                                                                     9.        Venue and Jurisdiction are properly vested in the court.

                                                                                                                                                                                                GENERAL ALLEGATIONS
                                                                            UY




                                                                                                                                                                     10.       Plaintiff hereby reincorporates each and every allegation set forth in the
                                                                        11 I




                                                                                                                                                             preceding paragraphs of this Complaint as if fully set forth herein.
                                                                 1HW)Mi
                                                                      I




                                                                                                                                                                     11.       This case involves a design defect in the 2017 Lexus ES 350, manufactured by
                    1133130 Wici•pr 'VEN 5111.K NAIA D•SOL:TH.10




                                                                                                                                                             TOYOTA, which caused a 76-year-old woman to be poisoned by carbon monoxide and as a result,

                                                                                                                                                             permanently injured, by her own Lexus vehicle.

                                                                                                                                                                     12.       The TOYOTA Defendants arc in the business, on their own and through their

                                                                                                                                                             wholly owned subsidiaries, of designing, manufacturing, testing, marketing, distributing and selling

                                                                                                                                                             Lexus vehicles.

                                                                                                                                                                     13.       Toyota designed, manufactured, tested, certified, marketed, distributed, and sold to

                                                                                                                                                             Plaintiff, SHARON QUINN, the subject 2017 Lexus ES 350 vehicle.




                                                                                                                                                                                        (00649568.DOC)                                  3
                                                        Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                  PageID.39   Page 30 of 67




                                                                           14.     At all relevant times, the TOYOTA Defendants designed, manufactured, tested,

                                                                   certified, marketed, and sold the subject vehicle with the TOYOTA Defendants' "Smart Key"

                                                                   technology, which allows the operator of the vehicle to do the following:

                                                                                           a.    Allows the key fob to remain in the operator's pocket
                                                                                                 or purse and still start the vehicle by utilizing the
                                                                                                 electronic software code embedded in the key fob to
                                                                                                 unlock the ignition;
11/20/2018 4:02PM




                                                                                           b.    Start the vehicle without requiring a key to be
                        4) le K SSI ONA I.




                                                                                                 physically inserted into the ignition switch lock
                                                                                                 cylinder;
                                                                                           c.    Use the key fob to broadcast a unique signal or code
                                                                                                 to a key antenna, which in turn reads the signal code
                                                                                                 and compares it with the code embedded in the
                                                                                                 vehicle. The code then sends a signal to a computer
                                                                                                 called the engine control unit ("ECU") that enables
                                                                                                 the push button starter button to become "hot" or
                                                                                                 functional;
                                                                                           d.    Start the vehicle without an actual key to insert into
                                                                                                 an ignition key cylinder, without turning a physical
                                                                                                 key, and without having to remove a physical key
                                                                                                 from the ignition key cylinder to turn off the engine;
                                                                                           e.    Inadvertently remove the key fob from the vehicle
                                                                                                 while the vehicle is still running;
                                                                                           f.    Start the vehicle with the push of a button;

                                                                           15.     Keyless technology, such as the "Smart Key" system, requires a change to

                                                                   the fundamental and deep-rooted propensity of consumers of turning the key and removing

                                                                   it from the ignition, and can lead to frequent, basic, and predictable errors.

                                                                           16.     The smart key is a convenience feature in the subject Lexus; not a necessary

                                                                   feature for the vehicle to function as a transportation motor vehicle, and because it allows

                                                                   the operator to remove they key fob and take it away while the vehicle is still running, it
                                             r ii i
                         KI. le 14 .




                                                                   creates certain safety risks that did not exist with conventional key technology.
                        I
                                             Ha, .1.501.11Oligil




                                                                           17.     Drivers of "Smart Key" vehicles have reported to the National Highway
                    le I K CI IC 14 .




                                                                   Transportation Safety Administration ("NHTSA") that they have exited their cars with the

                                                                   key fob on their person and/or mistakenly left the vehicle's engine running.




                                                                                            (00649568DOC)                                      4
                                                    Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                     PageID.40   Page 31 of 67




                                                                                               18.     At all relevant times, for at least two years since the occurrence of this

                                                                                       incident, other similarly situated automotive companies such as GM and Ford have
                    41407 5• TIMM? IION K (248I 35i5 - 5555•VA X ( 246) 355 - 5 1-16




                                                                                       installed bypasses, including cutoff switches and other mechanisms, which automatically

                                                                                       shuts the engine off in vehicles after a certain period of time.

                                                                                               19.     The subject vehicle did not include a cutoff switch, or mechanism of any
11/20/2018 4:02PM




                                                                                       kind, that would act as a safety guard to automatically shut the engine off after a vehicle

                                                                                       was left with the engine running for a period of time to prevent carbon monoxide

                                                                                       poisoning.

                                                                                                                      FACTUAL ALLEGATIONS

                                                                                              20.      Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                       preceding paragraphs of this complaint as if fully set forth herein.

                                                                                              21.      On November 14, 2017, at approximately 5:30 p.m., Plaintiff; SHARON

                                                                                       QUINN, returned home from a beauty shop appointment and parked her 2017 Lexus ES

                                                                                       350 in her attached garage.
                                 TEN M I L i: I4, 0A 1) •SoCTIL VI Ku )




                                                                                              22.      Plaintiff's, SHARON QUINN's, vehicle was equipped with the "Smart

                                                                                       Key" technology allowing her to walk away from the subject vehicle, with the key fob in

                                                                                       her possession, while the vehicle's engine was still running.

                                                                                              23.      TOYOTA Defendants advertise that the 2017 Lexus ES 350 vehicle has a

                                                                                       quiet engine.

                                                                                              24.      Plaintiff, SHARON QUINN, closed the garage door while the engine

                                                                                       continued to run without Plaintiff's knowledge.
                                        11.131)(1
                                                           Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                  PageID.41       Page 32 of 67




                                                                      25.     At all relevant times, the vehicle produced no audible noise or cues

                                                               indicating that the engine was running, resulting in Plaintiff', SHARON QUINN, to not
                     1111N




                                                               hear the vehicle as the engine continued to run in her garage.
                       141/ K KS 1 11 N 1. C1/14 IP1/ 14




                                                                      26.     The "Smart Key" failed to shut off the engine of the subject vehicle, and

                                                               caused carbon monoxide to flow into the attached garage and seep into Plaintiff's home.
11/20/2018 4:02PM




                                                                      27.     Subsequently, Plaintiff, SHARON QUINN, went to sleep for the night in

                                                               her bedroom, which is located directly above the garage, and was unaware that the deadly

                                                               carbon monoxide gas was seeping into her bedroom and poisoning her.

                                                                      28.     At approximately 2:25 a.m., Plaintiff awoke feeling severely dizzy and

                                                               nauseous, and began to vomit.

                                                                      29.     At all relevant times, Plaintiff lost bowel and bladder control as a result of

                                                               the poisoning and defecated and urinated on herself.

                                                                       30.     At all relevant times, Plaintiff inhaled carbon monoxide for nearly nine

                                                               hours during the time she was in her home and as she slept.

                                                                       31.     Plaintiff was disoriented but was able to push a panic button near her bed

                                                               provided by her home alarm system to alert first responders.

                                                                       32.    The West Bloomfield Police Department arrived on scene but Plaintiff,

                                                               SHARON QUINN, was unable to open the front door for them due to the severity of her
                    19300 W NsT Tics NI I LH




                                                               carbon monoxide poisoning.

                                                                       33.    The West Bloomfield Police Department had to break down the front door

                                                               in order to get in to Plaintiff's residence to rescue her.
                     I." I i u K14




                                                                       34.     Plaintiff, SHARON QUINN, was taken to the Henry Ford West Bloomfield

                                                               Hospital where she was admitted for eight days.




                                                                                       (00649568.D0C)                              6
                              Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                      PageID.42   Page 33 of 67




                                         35.     Plaintiff's, SHARON QUINN's, carbon monoxide level at the time of

                                  admission to the hospital was 35 percent—a nearly lethal level.
                     X

                     T                   36.     As a result of the "Smart Key" system on the 2017 Lexus ES 350, which
                     (114 A
                                  allowed the Plaintiff; SHARON QUINN, to walk away from her still running vehicle while
                    CCI WP
                                  the key fob remained in her possession, Plaintiff suffered severe injuries from carbon
11/20/2018 4:02PM




                      I.
                                  monoxide poisoning that she still suffers from to this day and are expected to be
                     ns
                     ssei         permanent.

                    Pitorli              37.     Plaintiff, SHARON QUINN, did not engage in any negligent conduct in this

                                  matter and is not comparatively negligent.

                                                                  COUNT I
                    A
                                                     NEGLIGENCE AND/OR GROSS NEGLIGENCE
                                                              ALL DEFENDANTS

                                         38.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                  preceding paragraphs of this Complaint as if fully set forth herein.

                                         39.     At all relevant times, and pursuant to Michigan Law, the TOYOTA

                                  Defendants, as an automotive company being in the business of designing, manufacturing,

                                  marketing, developing, analyzing, assembling, recommending, merchandising, promoting,

                                  and selling the subject vehicle and/or its component parts, owed a duty to act with ordinary

                                  care for the safety of the public and specifically to the Plaintiff, SHARON QUINN, which

                                  duties include but are not limited to, obeying all common laws, statutes, and ordinances of

                                  the County of Oakland and State of Michigan.

                                         40.     At all relevant times, the TOYOTA Defendants had a duty to act as a

                                  reasonably careful automotive company in the business of designing, manufacturing,

                                  marketing, developing, analyzing, assembling, recommending, merchandising, promoting,




                                                         100649568.00C}                                  7
                                Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                    PageID.43   Page 34 of 67




                                    and selling the subject vehicle and/or its component parts would act under the same or

                                    similar circumstances as outlined in this complaint.

                                           41.     The TOYOTA Defendants had a duty to ensure that the warnings and

                                    instructions pertaining to the subject vehicle were adequate, safe, and reasonable, and

                                    would warn and instruct users of all known and/or reasonably foreseeable dangers
11/20/2018 4:02PM




                                    associated with the use of the subject vehicle and its components.

                                           42.     The TOYOTA Defendants knew or should have known that the subject

                                    vehicle was defectively designed and or manufactured and was therefore prone to failure

                                    under normal conditions, potentially causing carbon monoxide injuries and/or deaths.

                                           43.     At all times relevant hereto, Defendants owed the Plaintiff, SHARON

                                    QUINN, the aforementioned duties in particular, including but not limited to, and breached

                                    the same by doing the following:

                                                   a.     Allowing operators of the subject vehicle,
                                                          specifically SHARON QUINN, to remove the key
                                                          fob from the vehicle and keep it in her possession
                                                          while the engine remained running;

                                                   b.     Failing to incorporate a cutoff switch, which would
                                                          prevent the engine from running indefinitely and is a
                                                          well known feature in the automotive industry, that
                                                          would shut off the engine after being left idly running
                    KENN ICV.




                                                          for a period of time;

                                                  c.      Failing to consider that the keyless ignition system
                                                          was a dramatic change from the way that operators
                                                          were used to turning off the vehicle's engine, which
                                                          conventionally required that a physical key be
                                                          inserted into the ignition cylinder and that operators
                                                          have developed a deep-rooted propensity for;

                                                  d.      Failing to incorporate proper warnings or cues that
                                                          the key fob was removed and/or that the operator,
                                                          specifically, SHARON QUINN, had left the vehicle
                                                          with the key fob in her possession while the engine
                                                          remained running;


                                                           (00649568.DOC)                                8
                                                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                              PageID.44     Page 35 of 67




                                                                                                                                                                       e.    Failing to use due care in designing, manufacturing,
                                                                                                                                                                             marketing, developing, analyzing, assembling,
                                                                                                                                                                             recommending, merchandising, promoting, and
                                              ti390VEsT TEN NI ILE ROA D • NO1.71'0101 JCL!) MI utit0A N 481) 75 • Ticum•iloNic ( 248) 355- 5555•FAX (248)355- 5 148
                   I, C 0 ic FP014 A T t) s




                                                                                                                                                                             selling the subject vehicle and/or its component parts,
                                                                                                                                                                             in order to avoid the risk of carbon monoxide
                                                                                                                                                                             poisoning to operators, specifically, to Plaintiff
                                                                                                                                                                             SHARON QUINN;

                                                                                                                                                                       f.    Failure to provide adequate warning of the defect and
11/20/20184:02PM




                                                                                                                                                                             its propensity to cause and/or contribute to carbon
                                                                                                                                                                             monoxide poisoning, such as the poisoning suffered
                   s s (a x




                                                                                                                                                                             by Plaintiff, SHARON QUINN;

                                                                                                                                                                       •g.   Failure to provide adequate warning that because the
                                                                                                                                                                             subject vehicle was designed to run quietly and in
                   o




                                                                                                                                                                             fact did run so silently that the running engine was
                   IP




                                                                                                                                                                             inaudible, and that because the vehicle included the
                                                                                                                                                                             "Smart Key" key fob feature that operators were not
                                                                                                                                                                             used to, the risk of leaving the engine running and
                                                                                                                                                                             was substantially increased;

                                                                                                                                                                       h.    Failure to incorporate reasonable safeguards to the
                                                                                                                                                                             subject vehicle despite knowing about the risk based
                                                                                                                                                                             on past similar instances and complaints made to the
                                                                                                                                                                             NHTSA;

                                                                                                                                                                       i.    Failure to make timely corrections to the design of
                                                                                                                                                                             the subject vehicle to correct the defect;

                                                                                                                                                                             Failure to mitigate the hazards associated with the
                                                                                                                                                                             defect in accordance with good engineering practices
                                                                                                                                                                             and industry standards;
                   KKNNK V.




                                                                                                                                                                       k.    Acting in a willful, wanton, and reckless disregard
                                                                                                                                                                             for the safety of operators using the subject vehicle
                                                                                                                                                                             by incorporating the "Smart Key" system, which is
                                                                                                                                                                             merely a superfluous feature, without providing
                                                                                                                                                                             proper warnings and safety features to protect
                                                                                                                                                                             operators from harm and the risk of suffering carbon
                                                                                                                                                                             monoxide poisoning as described herein;

                                                                                                                                                                       1.    All other breaches of duty identified by Defendants
                                                                                                                                                                             in deposition testimony and/or answers to
                                                                                                                                                                             interrogatories and/or all other discovery, all of
                                                                                                                                                                             which is hereby adopted by reference; and

                                                                                                                                                                       m.    Any and all other breaches that become known
                                                                                                                                                                             through litigation.


                                                                                                                                                                             (00649568.DOC)                               9
                                            Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                PageID.45   Page 36 of 67




                                                       44.   As a direct and/or the proximate cause of the aforementioned negligence

                                                and/or gross negligence by the TOYOTA Defendants, the following serious injuries and
                             N'




                                                damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the
                            1 0RT




                                                following:

                                                                    a. Brain damage;
                      C
11/20/2018 4:02 PM




                                                                    b. 35% level carbon monoxide poisoning—a nearly
                     11 it 6) mic Ssi 0NA




                                                                       lethal amount;

                                                                    c. Lack of short term memory;

                                                                    d. Disorientation;

                                                                    e. Dizziness;

                                                                    f. Irritability;

                                                                    g. Paranoia;

                                                                    h. Neuropsychiatric syndrome;

                                                                    i. Elevated troponin;

                                                                    j. Heart attack;

                                                                    k.. Acute kidney failure;

                                                                    1. Mottling of skin;

                                                                    m. Movement disorders;
                          KENNKV.




                                                                    n. Partial paralysis in left side of body;

                                                                    o. Gait abnormality requiring mobility aids;

                                                                    p. 8 day hospital stay requiring follow-up care;

                                                                    q. Medical bills — past and future;

                                                                    T.   Economic loss;

                                                                    s. Conscious pain and suffering;

                                                                    t. Denial of social pleasures and enjoyments;



                                                                    100649568.DOC)                               10
                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                        PageID.46       Page 37 of 67




                                                 u. Embarrassment, humiliation, mortification;

                                                 v. Emotional distress, anxiety, mental, anguish,
                                                    fright and shock;

                                                 w. Other damages that may become known through
                                                    the passage of time and/or the course of
                                                    discovery; and
11/20/2018 4:02 PM




                                                 x. Any and all other damages allowed under
                                                    Michigan Law.

                                 45.     As a further direct and/or the proximate result of the TOYOTA Defendants'

                         negligence and/or gross negligence, the Plaintiff, SHARON QUINN, was forced to seek

                         extensive care and treatment for her severe injuries, which continue to date and are

                         expected to be permanent.

                                 WHEREFORE, Plaintiff SHARON QUINN, respectfully requests judgment in

                         her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                         Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                         COUNT II
                                       PRODUCTS LIABILITY - DESIGN DEFECT MCL 600.2946
                                                     ALL DEFENDANTS

                                 46.     Plaintiff hereby reincorporates each and every allegation set forth in the

                         preceding paragraphs of this Complaint as if fully set forth herein.

                                 47.     The TOYOTA Defendants, as manufacturers and sellers of the subject 2017

                         Lexus ES 350, were obligated to ensure that the subject vehicle was reasonably safe at the time that

                         the subject vehicle left the control of the TOYOTA Defendants, pursuant to MCL

                         600.2946(2).

                                 48.     The TOYOTA Defendants, as manufactures and sellers of the Lexus that is

                         the subject of this complaint, were obligated to ensure that the subject vehicle was

                         reasonably safe according to generally accepted production practices at the time the


                                                 (C0649568.DOC                                   11
                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                  PageID.47      Page 38 of 67




                                                          specific unit of the product left the control of the manufacturer or seller, pursuant to MCL

                                                          600.2946(2).
                                 if )




                                                                 49.     The TOYOTA Defendants had a duty to use practical and technically
                             i•t) it A rr




                                                          feasible alternative production practices that were available that would have prevented the
                             ti




                                                          harm without significantly impairing the usefulness or desirability of the product to users
11/20/2018 4:02PM

                            'IC$SI (I l% I.




                                                          and without creating equal or greater risk of harm to others, pursuant to MCL 600.2946(2).

                                                                 50.     At all times relevant hereto, the TOYOTA Defendants owed the Plaintiff,

                                                          SHARON QUINN, the aforementioned duties in particular, including but not limited to,
                    1'I




                                                          and breached the same by doing the following:

                                                                         a.     Allowing operators of the subject vehicle,
                                                                                specifically SHARON QUINN, to remove the key
                                                                                fob from the vehicle and keep it in her possession
                     HA RRIN GTON.




                                                                                while the engine remained running;

                                                                         b.     Failing to incorporate a cutoff switch, which would
                                                                                prevent the engine from running indefinitely and is a
                                                                                well known feature in the automotive industry, that
                                                                                would shut off the engine after being left idly running
                                                                                for a period of time;

                                                                         c.     Failing to consider that the keyless ignition system
                                                                                was a dramatic change from the way that operators
                                                                                were used to turning off the vehicle's engine, which
                                                                                conventionally required that a physical key be
                                  KO PC 14. KiNNIY.




                                                                                inserted into the ignition cylinder and that operators
                                                                                have developed a deep-rooted propensity for,

                                                                         d.     Failing to incorporate proper warnings or cues that
                                                                                the key fob was removed and/or that the operator,
                                                                                specifically, SHARON QUINN, had left the vehicle
                    C: It It . leI




                                                                                with the key fob in her possession while the engine
                                                                                remained running;

                                                                         e.     Failing to use due care in designing, manufacturing,
                                                                                marketing, developing, analyzing, assembling,
                                                                                recommending, merchandising, promoting, and
                                                                                selling the subject vehicle and/or its component parts,
                                                                                in order to avoid the risk of carbon monoxide


                                                                                (00649568.DOC)                              12
                                Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                PageID.48     Page 39 of 67




                                                     poisoning to operators, specifically, to Plaintiff
                                                     SHARON QUINN;

                                               f.    Failure to provide adequate warning of the defect and
                                                     its propensity to cause and/or contribute to carbon
                                                     monoxide poisoning, such as the poisoning suffered
                                                     by Plaintiff, SHARON QUINN;

                                               g.    Failure to provide adequate warning that because the
11/20/2018 4:02PM




                                                     subject vehicle was designed to nm quietly and in
                                                     fact did run so silently that the running engine was
                                                     inaudible, and that because the vehicle included the
                                                     "Smart Key" key fob feature that operators were not
                                                     used to, the risk of leaving the engine running and
                                                     was substantially increased;

                                               h.    Failure to incorporate reasonable safeguards to the
                                                     subject vehicle despite knowing about the risk based
                                                     on past similar instances and complaints made to the
                        •                            NHTSA;
                                1..
                        •
                    V.          •
                                                     Failing to comply with generally accepted production
                                                     standards by not installing engine shut off bypasses in
                    e-
                                *                    the 2017 Lexus ES 350, including cutoff switches that
                                -t
                                                     would automatically shut the engine off in vehicles after a
                                                     certain period of time and which other similarly situated
                                                     automotive companies such as GM and Ford had already
                                                     implemented in their vehicle designs years before;

                                                     Failure to make timely corrections to the design of
                                                     the subject vehicle to correct the defect;

                                               k.    Failure to mitigate the hazards associated with the
                                                     defect in accordance with good engineering practices
                    KENNW. V.




                                                     and industry standards;

                                               1.    Acting in a willful, wanton, and reckless disregard
                                                     for the safety of operators using the subject vehicle
                                                     by incorporating the "Smart Key" system, which is
                                                     merely a superfluous feature, without providing
                                                     proper warnings and safety features to protect
                                                     operators from harm and the risk of suffering carbon
                                                     monoxide poisoning as described herein;

                                               m.    All other breaches of duty identified by Defendants
                                                     in deposition testimony and/or answers to
                                                     interrogatories and/or all other discovery, all of
                                                     which is hereby adopted by reference; and


                                                     {00549568.DOC                                  13
                                                            Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                      PageID.49   Page 40 of 67




                                                                                                   n.     Any and all other breaches that become known
                                                                                                          through litigation.
                                              •VA N. 024K/ 3 35- 5 14H




                                                                                             51.   As a direct and/or the proximate cause of the aforementioned negligence

                                                                                      and/or gross negligence by the TOYOTA Defendants, the following serious injuries and

                                                                                      damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the
11/20/2018 4:02PM




                                                                                      following:
                                             4so7n • TELEPHONE 1:2 4/4 / 35 5- 5553




                                                                                                          a. Brain damage;

                                                                                                          b. 35% level carbon monoxide poisoning—a nearly
                                                                                                             lethal amount;

                                                                                                          c. Lack of short term memory;

                                                                                                          d. Disorientation;

                                                                                                          e. Dizziness;

                                                                                                          f. Irritability;

                                                                                                          g. Paranoia;
                                                        M I CM 1(CA N




                                                                                                          h. Neuropsychiatric syndrome;

                                                                                                          i. Elevated troponin;

                                                                                                          j. Heart attack;
                                                       i i. H ROA D • So erit ri




                                                                                                          k. Acute kidney failure;
                    PI E 13 11:E. KENN EY.




                                                                                                          1. Mottling of skin;

                                                                                                          m. Movement disorders;

                                                                                                          n. Partial paralysis in left side of body;

                                                                                                          o. Gait abnormality requiring mobility aids;

                                                                                                          p. 8 day hospital stay requiring follow-up care;
                                                      iiE1110W EST




                                                                                                          q. Medical bills — past and future;

                                                                                                          r. Economic loss;

                                                                                                          s. Conscious pain and suffering;


                                                                                                          {0064956100C}                                14
                                    Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                      PageID.50      Page 41 of 67




                                                                                                                                  t. Denial of social pleasures and enjoyments;

                                                                                                                                  u. Embarrassment, humiliation, mortification;
                     A.x. (2413) 3-55- 514M




                                                                                                                                  v. Emotional distress, anxiety, mental anguish,
                                                                                                                                     fright and shock;

                                                                                                                                  w. Other damages that may become known through
                                                                                                                                     the passage of time and/or the course of
11/20/2018 4:02 PM




                                                                                                                                     discovery; and
                     0   ROA D•SOUT11. F I ICLI) M I C II 1(;A N4$975• Tict. n•lioNic ( 148) 355-5555 • 1




                                                                                                                                  x. Any and all other damages allowed under
                                                                                                                                     Michigan Law.

                                                                                                                   52.     As a further direct and/or the proximate result of the TOYOTA Defendants'

                                                                                                            breached as outlined in paragraph 50, the Plaintiff, SHARON QUINN, was forced to seek

                                                                                                            extensive care and treatment for her severe injuries, which continue to date and are

                                                                                                            expected to be permanent.

                                                                                                                   'WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                            her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                                            Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                                                                                            COUNT III
                                                                                                                              PRODUCTS LIABILITY — FAILURE TO WARN
                                                                                                                                        ALL DEFENDANTS


                                                                                                                   53.    The TOYOTA Defendants knew that the subject vehicle, and its component

                                                                                                            parts, would be purchased and used without inspection for defects in the design of the
                        10300WicsT Ticv MI LE




                                                                                                            vehicle.

                                                                                                                   54.    The subject vehicle was defective when it left the control of each of the

                                                                                                            TOYOTA Defendants.

                                                                                                                   55.    At the time of the subject vehicle's design, manufacture, and sale, and up to

                                                                                                            the time of the Plaintiff's, SHARON QU1NN's, injuries, the TOYOTA Defendants knew




                                                                                                                                  (00649568.DOC)                               15
                                                                            Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                       PageID.51       Page 42 of 67




                                                                                                                                    or should have known of the substantial dangers involved in the foreseeable use of the

                                                                                                                                    subject vehicle, whose defective design and lack of sufficient warnings caused them to
                                                 RI- I V- 121.-:




                                                                                                                                    have an unreasonably dangerous propensity to emit excessive carbon monoxide without

                                                                                                                                    warning, and thereby cause injuries, specifically to Plaintiff, SHARON QUINN.

                                                                                                                                                    At all relevant times, similar instances of carbon monoxide poisoning had
                                     xvol • Vt.:VC-I:Cf: (Ht) lixoli•m121.T.




                                                                                                                                            56.
11/20/20184:02PM




                                                                                                                                    occurred with vehicles that incorporated the keyless technology and numerous complaints

                                                                                                                                    were made to the NHTSA, and the TOYOTA Defendants knew or should have known that

                                                                                                                                    their keyless technology, the "Smart Key" key fob feature, posed the same risk carbon

                                                                                                                                    monoxide poisoning risk to their consumers, and specifically to Plaintiff, SHARON

                                                                                                                                    QUINN;

                                                                                                                                            57.     The TOYOTA Defendants knew that these substantial dangers are not
                                                                            • •:Lili




                                                                                                                                    readily recognizable to an ordinary consumer and that consumers would purchase and use
                                                                                   tt NV9 111:11 ic tri)1 11 411.r.:10:4 • avo al




                                                                                                                                    these products without inspection.

                                                                                                                                            58.     At all relevant times, the TOYOTA Defendants failed to provide adequate

                                                                                                                                    warnings, instructions, guidelines, or admonitions to members of the consuming public,

                                                                                                                                    including Plaintiff, SHARON QUINN of the defects, which Defendants knew, or in the

                                                                                                                                    exercise of reasonable care should have known, to have existed in the subject vehicle, and

                                                                                                                                    its component parts.

                                                                                                                                            59.     At the time of Plaintiffs' injuries, the subject vehicle was being used in the
                   rI le. (..1 le,




                                                                                                                                    manner intended by the TOYOTA Defendants and in a manner that was reasonably

                                                                                                                                    foreseeable by the TOYOTA Defendants as involving substantial danger that was not

                                                                                                                                    readily apparent to its users.
                                                       Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                     PageID.52       Page 43 of 67




                                                                                                                 60.     By failing to adequately warn Plaintiff, SHARON QUINN, of the defects in

                                                                                                         the subject vehicle manufactured and sold by the TOYOTA Defendants, the Defendants

                                                                                                         breached the duty owed to consumers and specifically to Plaintiff, SHARON QUINN.

                                                                                                                 61.     Plaintiffs' injuries and damages, as outlined in paragraph 51 of this

                                                                                                         complaint, were the direct and proximate cause of the TOYOTA Defendants' failure to
11/20/2018 4:02 PM




                                                                                                         provide adequate warnings.

                                                                                                                 WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                         her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                                         Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.
                               M'EsT PE N M [LE Rom, • SouTilleixt.o ft ! IL:oil:AN 48075•TE I.dioinox




                                                                                                                                   COUNT IV
                                                                                                          BREACH OF IMPLIED WARRANTIESLMERCHANTABILITY, AND FITNESS
                                                                                                                           FOR A PARTICULAR PURPOSE
                                                                                                                                ALL DEFENDANTS


                                                                                                                 62.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                                         preceding paragraphs of this Complaint as if fully set forth herein.

                                                                                                                 63.     At all relevant times, there was an implied warranty by the TOYOTA

                                                                                                         Defendants to operators of the subject vehicle, and specifically Plaintiff, SHARON

                                                                                                         QUINN, that the subject vehicle was of merchantable quality and fit for its intended

                                                                                                         purpose of driving and parking.

                                                                                                                 64.     Consumers and operators of the Lexus 2017 Lexus ES 350, specifically

                                                                                                         Plaintiff, SHARON QUINN, were intended third party beneficiaries of the implied warranties of

                                                                                                         merchantability and fitness for a particular purpose.
                     I• IXIK




                                                                                                                 65.     The TOYOTA Defendants warranted that the subject vehicle was safe and

                                                                                                         complied with all Federal Motor Vehicle Safety Standards, and provided other warranties when

                                                                                                         marketing and advertising the subject vehiele,•and in the documents provided with the vehicle.



                                                                                                                                  (00649568.DOC)                                17
                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                  PageID.53       Page 44 of 67




                                                                                          66.     The TOYOTA Defendants warranted that the subject vehicle was fit for its

                                                                                  intended and reasonably foreseeable purpose, use, misuse, and manners of use, and was of a

                                                                                  merchantable quality.

                                                                                          67.     The TOYOTA Defendants breached these and other warranties, because the

                                                                                  subject vehicle did not comply with Federal Motor Vehicle Safety Standards, was not safe, was not
11/20/2018 4:02 PM




                                                                                  fit for its intended or reasonably foreseeable use or operation and was not of merchantable quality.

                                                                                          68.     The aforementioned breaches of warranties were a direct and proximate cause of

                                                                                  the incident that is the subject matter of this complaint and Plaintiff's, SHARON QUINN's,

                                                                                  injuries as outlined in paragraph 51 of this complaint.
                           480 7.1 • TULE !, IION K




                                                                                          69.     Plaintiffs relied on the skill and judgment of the TOYOTA Defendants in the

                     7.7                                                          purchase, selection, and use of the subject vehicle as a safe and reliable means for transportation.

                                                                                          70.     The subject vehicle was not of merchantable quality as warranted by the TOYOTA

                                                                                  Defendants, in that it was defectively designed, thereby dangerously exposing the operator of the

                                                                                  vehicle, specifically, SHARON QUINN, to serious injury.

                                                                                          WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in
                               193110 AV HST TiS ILE ROM) • So R.:mu vi RE.1) M




                                                                                  her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                  Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.


                                                                                                                                    FIEGER, FIEER, KENNEY
                                                                                                                                    & HARRINGTON, P.C.

                                                                                                                            By:     /s/ Donald H. Dawson. Jr.
                                                                                                                                    GEOFFREY N. F1EGER (P30441)
                                                                                                                                    DONALD H. DAWSON, JR. (P29692)
                                                                                                                                    Attorneys for Plaintiff
                                                                                                                                    19390 West Ten Mile Road
                                                                                                                                    Southfield, Michigan 48075-2463
                                                                                                                                    (248) 355-5555 Fax: (248) 355-5148

                                                                                  Dated: November 20, 2018




                                                                                                           (00649568.DOCI                                   18
                                                                 Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                            PageID.54     Page 45 of 67




                                                                                                                                            STATE OF MICHIGAN
                                                                                                                            IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                      (2.4M? 355- :71555 -FAX (248)35:3-51-1H




                                                                                                                   SHARON QUINN,                                      Case No: 2018-169980-NO
                                                                                                                                                                      Hon. Martha D. Anderson
                                                                                                                                 Plaintiff,
                                                                                                                   V.
11/20/2018 4:02PM




                                                                                                                   TOYOTA MOTOR SALES, U.S.A., INC.,
                                                                                                                   a California Corporation; TOYOTA MOTOR
                                                                                                                   NORTH AMERICA, INC., a California
                                                                                                                   Corporation; TOYOTA MOTOR ENGINEERING
                                                                                                                   & MANUFACTURING NORTH AMERICA, INC.,
                                                                                                                   a Foreign Corporation; and TOYOTA MOTOR
                                                                                                                   DISTRIBUTORS, INC., dibia TOYOTA MOTOR
                                                                                                                   CORPORATION, a Foreign Corporation;
                                              1 ILI: 1O %I) • Nr.) t;TI 1F ictarI r Lulli.:AN 4807 5 •intr.Eprmy




                                                                                                                                 Defendants.
                    ia 13 r NrITON.




                                                                                                                   GEOFFREY N. FIEGER (P30441)
                                                                                                                   DONALD H. DAWSON, JR. (P29692)
                                                                                                                   Fieger, Fieger, Kenney
                                                                                                                   & Harrington P.C.
                                                                                                                   Attorneys for Plaintiff
                    II




                                                                                                                   19390 West Ten Mile Road
                                                                                                                   Southfield, MI 48075
                                                                                                                   (248) 355-5555

                                                                                                                                                 JURY DEMAND
                                                                                                                          NOW COME Plaintiff SHARON QUINN, by and through her attorneys, FIEGER,

                                                                                                                   FIEGER, KENNEY, & HARRINGTON, P.C., and hereby request a trial by jury in this matter.

                                                                                                                                                                FIEGER, FIEER, KEMVEY
                                                                                                                                                                & HARRINGTON, P.C.
                                             ItsT rricx




                                                                                                                                                          By:   /s/ Donald H. Dawson. Jr.
                                                                                                                                                                GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                DONALD H. DAWSON, JR. (P29692)
                                                                                                                                                                Attorneys for Plaintiff
                                             19300




                                                                                                                                                                19390 West Ten Mile Road
                                                                                                                                                                Southfield, Michigan 48075-2463
                                                                                                                   Dated: November 20, 2018                     (248) 355-5555 Fax: (248) 355-5148


                                                                                                                                         {00649568.DOC}                           19
Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                  PageID.55               Page 46 of 67
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               01/09/2019
                                                                               CT Log Number 534703780
        TO:     Dorothy Tsusaki
                Toyota Legal One
                c/o Toyota Motor North America, Inc., 6565 Headquarters Drive
                Plano, TX 75024


        RE:     Process Served in Michigan

        FOR:    Toyota Motor Engineering Et Manufacturing North America, Inc. (Domestic State: KY)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                 SHARON QUINN, Pltf. vs. TOYOTA MOTOR SALES, U.S.A., INC., etc., et at., Dfts. //
                                         To: Toyota Motor Engineering Et Manufacturing North America, Inc.
        DOCUMENT(S) SERVED:              Summons, Attachment(s), Complaint
        COURT/AGENCY:                    Oakland County - 6th Circuit Court, MI
                                         Case # 2018169980N0
        NATURE OF ACTION:                Product Liability Litigation - Breach of Warranty - "Smart Key system
        ON WHOM PROCESS WAS SERVED:      The Corporation Company, Plymouth, MI
        DATE AND HOUR OF SERVICE:        By Process Server on 01/09/2019 at 15:08
        JURISDICTION SERVED:             Michigan
        APPEARANCE OR ANSWER DUE:        Within 30 days after service
        ATTORNEY(S) / SENDER(S):         Donald H. Dawson. Jr.
                                         FIEGER, FJEER, KENNEY Et HARRINGTON, P.C.
                                         19390 West Ten Mile Road
                                         Southfield, MI 48075-2463
                                         (248) 355-5555
        ACTION ITEMS:                    CT has retained the current log, Retain Date: 01/10/2019, Expected Purge Date:
                                         01/15/2019

                                         Image SOP

                                         Email Notification, Cynthia Robertson cynthia.robertson@toyota.com

                                         Email Notification, Ellen L Farrell ellen.l.farrell@toyota.com

                                         Email Notification, Dorothy Tsusaki dorothy.tsusaki@toyota.com

                                         Email Notification, Serena Stout serena.stout@toyota.com

                                         Email Notification, Lola Waldrum lola.waldrum@toyota.com


        SIGNED:                          The Corporation Company
        ADDRESS:                         40600 ANN ARBOR RD E STE 201
                                         Plymouth, MI 48170-4675
        TELEPHONE:                       213-337-4615




                                                                               Page 1 of 1 / DA
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
                 Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19 PageID.56 Page 47 of 67
         This case has been designated as an eFiling caseoftway a copy of the Notice of Mapnggarymintiff
         eFilingecisitawaw.oakgov.com/efiling.           lot copy. Defendant              3rd copy. Return
                    STATE OF MICHIGAN                                                                                                   CASE NO.
                             JUDICIAL DISTRICT                                                                           N18-169980-NgNo
                                     JUDICIAL CIRCUIT                           SUMMONS
           6th
                                     COUNTY PROBATE                                                                   JIIJDGE MARTHA D.
          Court address                                                                                               ANDERSON          Court telephone no.
           1200 Telegraph Rd, Pontiac, MI 48340                                                                                                  (248) 858-0344

           Plaintiff's name(s), address(es), and telephone no(e).                                 Defendant's name(s), address(es), and telephone no(s).
           SHARON QUINN                                                                           TOYOTA MOTOR ENGINEERING &
                                                                                                  MANUFACTURING NORTH AMERICA, INC., a Foreign
                                                                                                  Corporation

2
a_         Plaintiff's attorney, bar no., address, and telephone no.
r-•
c          Geoffrey N. Fieger (P30441)
t; • i     Donald H. Dawson Jr (P29692)
03         Fieger, Fieger, Kenney & Harrington, PC
           19390W. 10 Mile Rd.
cJ         Southfield, M148075 / 248-355-5555
 •         Inctructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
r_         along with your complaint and, if necessary, a case invontmy addendum (form MC 21). The summons section will be completed
           by the court clerk.

           Domestic Relations Case
           0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
               family members of the person(s) who are the subject of the complaint.
           0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
               the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
               (form MC 21) listing those cases.
           0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
               the family or family members of tho person(s) who are the subject of the complaint.

           Civil Case
           0 This is a business case in which all or part of the actioninslydes a business or commercial dispute under MCL 600.8035.
 r:.
           0 There is no other pending or resolved civil action ariag• out-toFthe same transaction or occurrence as alleged in the
                                                                                  • ,-?,;.9 - —       ••c].._ .
• VIM


iT7           complaint.                                             4; . 4k-INiy•,.,,-F. ',cis •
                                                                f.;1;:
           0 A civil action between these parties or other parties: 1- irtgourof the,transaction or occurrence alleged in the complaint has
                                                                        ,c,:..
                                                                             .,,,--- ••:- pit5.4
-o
 cu           been previously filed in 0 this court, 0                  t-. 4 .
                                                                              -'
                                                                               ,`  ., 1•,-11:4.:..:41, ;z                      Court, where
cu
▪
 •            It was given case number
                                                                                             fig
                                                                            • 11360000d to Judge
 G3

              The action 0 remains 0 is no longer pending.

U.I        Summons section completed by cloud clerk.                           LSUMMONS

           NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
           1. You are being sued.
           2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
              serve a copy on the other party or take other lawful action with the court (26 days if you were served by mail or you wore
              served outside this state).
           3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
              demanded in the complaint.
           4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
              to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

           Issue date                            Expiration date*                  Court clerk.
                                                                                            Lisa    Brown
                 11/16/2018                         02/15/2019
           'This summons Is invalid unless served on or before its expiration date. This documentmust be cOaiOd by thU SOQI or me court.

          MC 01 (MB) SUMMONS                                                                                    MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
                             Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                             PageID.57         Page 48 of 67
                                                                                                                                          SUMMONS
                                                                                                                                        -NO
                                                                                                                                Case No. 18-
                                                                         PROOF OF SERVICE
                     TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
                     of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
                     complete service you must return this original and all copies to the court clerk.

                                                           CERTIFICATE I AFFIDAVIT OF SERVICE NONSERVICE
                                       0 OFFICER CERTIFICATE                           OR          0 AFFIDAVIT OF PROCESS SERVER
                     I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
                     court officer, or attorney for a party (MCR 2.104[A][2]),            adult who is not a party or an officer of a corporate party,
                     and that: (notarization not required)                                and that: (notarization required)

                     El I served personally a copy of tho summons and complaint.
                     DI served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
11/16/2018 12:07PM




                          together with
                                          List all documents served with the summons and complaint



                                                                                                                                                  on the defendant(s):

                     .befendant's name                                  Complete address(es) of service                                            Day, date, time




  a)




0•
                     • I have personally attempted to servo the summons end complaint, together with any attachments, on thc following defendant(s)
.c5
 •                        and have been unable to complete service.
                     Defendant's name                                   Complete address(es) of senrice                                            Day, date, time
co
0
Receivedfor Filing




                     I declare under the penalties of perjury that this proof of service has boon examined by me and that Its contents are true to the
                     best of my information, knowledge, and belief.
                     Service fee            Miles traveled Fee                                       Signature
                     .5                                   IS
                                                                           TOTAL FEE                 Name (type or print)
                     Incorrect address fee Miles traveled Fee
                     $                                                     $
                                                         IS                                          Title
                     Subscribed and sworn to before me on                                                                                             County, Michigan.
                                                                    Date
                     My commission expires:                                          Signature.
                                                   Date                                              Deputy court clerk/Notary public
                     Notary public, State of Michigan, County of

                                                                ACKNOWLEDGMENT OF SERVICE
                     I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                                   Attachments
                                                                                on
                                                                                     Day, date, time
                                                                                          on behalf of
                     Signature
                                                  Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                   PageID.58   Page 49 of 67




                                                                                                           STATE OF MICHIGAN

                                                                                     IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

                                                                         SHARON QUINN,                                     Case No: 2018-169980-NO
                                                                                                                           Hon. Martha D. Anderson
                                                                                        Plaintiff,
                                                                         V.
11/20/20 184:02PM




                                                                         TOYOTA MOTOR SALES, U.S.A., INC.,
                                                                         a California Corporation; TOYOTA MOTOR
                                                                         NORTH AMERICA, INC., a California
                                                                         Corporation; TOYOTA MOTOR ENGINEERING
                                                                         & MANUFACTURING NORTH AMERICA, INC.,
                                                                         a Foreign Corporation; and TOYOTA MOTOR
                                                                         DISTRIBUTORS, INC., d/b/a TOYOTA MOTOR
                                                                         CORPORATION, a Foreign Corporation;
                                4807 5 •rEKLEJ•noNK




                                                                                        Defendants.

                                                                         GEOFFREY N. FIEGER (P30441)
                                                                         DONALD H. DAW SON, JR. (P29692)
                                                                         Fieger, Fieger, Kenney
                                                                         & Harrington P.C.
                                                                         Attorneys for Plaintiff
                                                                         19390 West Ten Mile Road
                                19390WKsTTKN MILKRom) •So LITuVi Km) M




                                                                         Southfield, MI 48075
                                                                         (248) 355-5555
                    1CKNN KV.




                                                                                           AMENDED COMPLAINT AND JURY DEMAND POI

                                                                                NOW COMES Plaintiff, SHARON QUINN, by and through her attorneys,

                                                                         FlEGER, FlEGER, KENNEY, & HARRINGTON, P.C., and for her Complaint against the

                                                                         above-named Defendants, states as follows:

                                                                                                      PARTIES AND JURISDICTION

                                                                                1.      At all relevant times, Plaintiff, SHARON QUINN, was a resident of the

                                                                         City of West Bloomfield, County of Oakland, State of Michigan.



                                                                                                 (00449568DOC)                            1
                                                                       Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                 PageID.59     Page 50 of 67




                                                                                                                                      2.   At all relevant times, Defendant, TOYOTA MOTOR SALES, U.S.A, 1NC.

                                                                                                                             (hereinafter, "TOYOTA USA") was a California Corporation, headquartered in the City of
                     NI 11.K ROAD •SOUTIL VIEmu Alit:11111A N 48075• Ticraci•lia:vx (34t0:355- 5555 • FAX 12481:355- 5 148




                                                                                                                             Torrance, County of Los Angeles, State of California, but engaging in regular and

                                                                                                                             systematic business in the City of West Bloomfield, County of Oakland, State of Michigan

                                                                                                                             and with its Registered Agent listed as The Corporation Company, located at 40600 Ann
11/20/2018 4:02 PM




                                                                                                                             Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                      3.   At all relevant times, Defendant, TOYOTA MOTOR NORTH AMERICA,

                                                                                                                             INC. (hereinafter, "TOYOTA NORTH AMERICA") was a California Corporation,

                                                                                                                             headquartered in the City of Torrance, County of Los Angeles, State of California, but

                                                                                                                             engaging in regular and systematic .business in the City of West Bloomfield, County of

                                                                                                                             Oakland, State of Michigan and with its Registered Agent listed as The Corporation

                                                                                                                             Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI 48170.

                                                                                                                                      4.   At all relevant times, Defendant, TOYOTA MOTOR ENGINEERING &

                                                                                                                             MANUFACTURING NORTH AMERICA, INC. (hereinafter, "TOYOTA ENGINEERING")

                                                                                                                             was a Kentucky Corporation, headquartered in the City of Erlanger, County of Kenton,

                                                                                                                             State of Kentucky, but engaging in regular and systematic business in the City of West

                                                                                                                             Bloomfield, County of Oakland, State of Michigan and with its Registered Agent listed as

                                                                                                                             The Corporation Company, located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, MI

                                                                                                                             48170.

                                                                                                                                      5.   Upon information and belief, each Toyota entity named above is a wholly

                                                                                                                             owned subsidiary of Defendant, TOYOTA MOTOR DISTRIBUTORS, INC. d/b/a
                                                 111:300WiesT




                                                                                                                             TOYOTA MOTOR CORPORATION (hereinafter, "TOYOTA CORP."), a Japanese

                                                                                                                             Corporation headquartered in the City of Toyota, Aichi Prefecture, Country of Japan, but




                                                                                                                                                   (00649568.DOC)                            2
                                                                Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                       PageID.60       Page 51 of 67




                                                                                 engaging in regular and systematic business in the City of West Bloomfield, County of

                                                                                 Oakland, State of Michigan and with its Registered Agent listed as The Prentice Hall
                     si osA 1. Co la r 0 14 A TI ON




                                                                                 Corporation System, Inc., located at 601 Abbot Road, East Lansing, Michigan 48823.

                                                                                         6.        Hereinafter, the above-named Defendants are collectively referred to as the

                                                                                 "TOYOTA Defendants."
                •
11/20/2018 4:02 PM




                                                                                         7.        The acts, transactions and/or occurrences giving rise to the injuries

                                                                                 complained of herein, occurred within the confines of the City of West Bloomfield, County

                                                                                 of Oakland, State of Michigan on or about November 14, 2017 at approximately 5:30 p.m.
                     Puo




                                                                                         8.        That the amount in controversy in this cause greatly exceeds Twenty-Five
                                                          •Turminu NK




                                                                                 Thousand ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.

                                                                                         9.        Venue and Jurisdiction are properly vested in the court.
                                                            111.:11114AN480773




                                                                                                                   GENERAL ALLEGATIONS

                                                                                         10.       Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                 preceding paragraphs of this Complaint as if fully set forth herein.
                                                      13.oAo•Sot:Turiicho




                                                                                         11.       This case involves a design defect in the 2017 Lexus ES 350, manufactured by

                                                                                 TOYOTA, which caused a 76-year-old woman to be poisoned by carbon monoxide and as a result,

                                                                                 permanently injured, by her own Lexus vehicle.

                                                                                         12.       The TOYOTA Defendants are in the business, on their own and through their

                                                                                 wholly owned subsidiaries, of designing, manufacturing, testing, Marketing, distributing and selling
                                                      i14390WNSTTENNI




                                                                                 Lexus vehicles.

                                                                                         13.       Toyota designed, manufactured, tested, certified, marketed, distributed, and sold to

                                                                                 Plaintiff, SHARON QUINN, the subject 2017 Lotus ES 350 vehicle.




                                                                                                           (00649568.DOC)                                   3
                                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                      PageID.61   Page 52 of 67




                                                                                                                             14.     At all relevant times, the TOYOTA Defendants designed, manufactured, tested,

                                                                                                                     certified, marketed, and sold the subject vehicle with the TOYOTA Defendants' "Smart Key"
                    Mi i.K Rom)•So uTuru m.1)1I run'11; N4807:5•TrchElino NN(24til35 5- 5355•FA x(248 )355-5 '1 48




                                                                                                                     technology, which allows the operator of the vehicle to do the following:

                                                                                                                                             a.    Allows the key fob to remain in the operator's pocket
                                                                                                                                                   or pulse and still start the vehicle by utilizing the
                                                                                                                                                   electronic software code embedded in the key fob to
                                                                                                                                                   unlock the ignition;
11/20/2018 4:02PM




                                                                                                                                             b.    Start the vehicle without requiring a key to be
                                                                                                                                                   physically inserted into the ignition switch lock
                                                                                                                                                   cylinder;
                                                                                                                                             c.    Use the key fob to broadcast a unique signal or code
                                                                                                                                                   to a key antenna, which in turn reads the signal code
                                                                                                                                                   and compares it with the code embedded in the
                                                                                                                                                   vehicle. The code then sends a signal to a computer
                                                                                                                                                   called the engine control unit ("ECU") that enables
                                                                                                                                                   the push button starter button to become "hot" or
                                                                                                                                                   functional;
                                                                                                                                             d.    Start the vehicle without an actual key to insert into
                                                                                                                                                   an ignition key cylinder, without turning a physical
                                                                                                                                                   key, and without having to remove a physical key
                                                                                                                                                   from the ignition key cylinder to turn off the engine;
                                                                                                                                             e.    Inadvertently remove the key fob from the vehicle
                                                                                                                                                   while the vehicle is still running;
                                                                                                                                             f.    Start the vehicle with the push of a button;

                                                                                                                             15.     Keyless technology, such as the "Smart Key" system, requires a change to

                                                                                                                     the fundamental and deep-rooted propensity of consumers of turning the key and removing

                                                                                                                     it from the ignition, and can lead to frequent, basic, and predictable errors.

                                                                                                                             16.     The smart key is a convenience feature in the subject Lexus; not a necessary

                                                                                                                     feature for the vehicle to function as a transportation motor vehicle, and because it allows

                                                                                                                     the operator to remove they key fob and take it away while the vehicle is still running, it

                                                                                                                     creates certain safety risks that did not exist with conventional key technology.
                    I11390WEST iic




                                                                                                                             17.     Drivers of "Smart Key" vehicles have reported to the National Highway

                                                                                                                     Transportation Safety Administration ("NHTSA") that they have exited their cars with the

                                                                                                                     key fob on their person and/or mistakenly left the vehicle's engine running.




                                                                                                                                              (00649568.DOC)                                     4
                                                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                   PageID.62   Page 53 of 67




                                                                                                                                                               18.     At all relevant times, for at least two years since the occurrence of this

                                                                                                                                                       incident, other similarly situated automotive companies such as GM and Ford have
                   1113110 WEsT Tics: M I I.I ROSS I) • SouTuri Km) NI I tu n [(LA N 481/ 75 • '17imii:pricyslt (2481 :155-5553 •Ix 048 1:153- 51-18




                                                                                                                                                       installed bypasses, including cutoff switches and other mechanisms, which automatically

                                                                                                                                                       shuts the engine off in vehicles after a certain period of time.

                                                                                                                                                               19.     The subject vehicle did not include a cutoff switch, or mechanism of any
11/20/20184:02PM




                                                                                                                                                       kind, that would act as a safety guard to automatically shut the engine off after a vehicle

                                                                                                                                                       was left with the engine running for a period of time to prevent carbon monoxide

                                                                                                                                                       poisoning.

                                                                                                                                                                                       FACTUAL ALLEGATIONS

                                                                                                                                                              20.      Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                                                                                       preceding paragraphs of this complaint as if fully set forth herein.

                                                                                                                                                              21.      On November 14, 2017, at approximately 5:30 p.m., Plaintiff, SHARON

                                                                                                                                                       QUINN, returned home from a beauty shop appointment and parked her 2017 Lexus ES

                                                                                                                                                       350 in her attached garage.

                                                                                                                                                              22.      Plaintiff's, SHARON QU1NN's, vehicle was equipped with the "Smart

                                                                                                                                                       Key" technology allowing her to walk away from the subject vehicle, with the key fob in

                                                                                                                                                       her possession, while the vehicle's engine was still running.

                                                                                                                                                              23.      TOYOTA Defendants advertise that the 2017 Lexus ES 350 vehicle has a

                                                                                                                                                       quiet engine.

                                                                                                                                                              24.      Plaintiff, SHARON QUINN, closed the garage door while the engine

                                                                                                                                                       continued to run without Plaintiff's knowledge.




                                                                                                                                                                               {00649568.00C}                                 5
                                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                   PageID.63       Page 54 of 67




                                                 25.     At all relevant times, the vehicle produced no audible noise or cues

                                         indicating that the engine was running, resulting in Plaintiff', SHARON QUINN, to not

                                         hear the vehicle as the engine continued to run in her garage.

                                                 26.     The "Smart Key" failed to shut off the engine of the subject vehicle, and

                                         caused carbon monoxide to flow into the attached garage and seep into Plaintiff's home.
11/20/20184:02PM




                                                 27.     Subsequently, Plaintiff, SHARON QUINN, went to sleep for the night in

                                         her bedroom, which is located directly above the garage, and was unaware that the deadly

                                         carbon monoxide gas was seeping into her bedroom and poisoning her.

                                                 28.     At approximately 2:25 a.m., Plaintiff awoke feeling severely dizzy and

                                         nauseous, and began to vomit.
                   P. C.




                                                 29.     At all relevant times, Plaintiff lost bowel and bladder control as a result of
                     A RING TOS.




                                         the poisoning and defecated and urinated on herself.

                                                 30.     At all relevant times, Plaintiff inhaled carbon monoxide for nearly nine

                                         hours during the time she was in her home and as she slept.
                   0I it() 11 X t.




                                                 31.     Plaintiff was disoriented but was able to push a panic button near her bed

                                         provided by her home alarm system to alert first responders.

                                                 32.     The West Bloomfield Police Department arrived on scene but Plaintiff,

                                         SHARON QUINN, was unable to open the front door for them due to the severity of her

                                         carbon monoxide poisoning.

                                                33.     The West Bloomfield Police Department had to break down the front door

                                         in order to get in to Plaintiff's residence to rescue her.

                                                34.     Plaintiff, SHARON QUINN, was taken to the Henry Ford West Bloomfield

                                         Hospital where she was admitted for eight days.




                                                                 (00649568.DOC)                               6
                                            Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                               PageID.64   Page 55 of 67




                                                                                35.     Plaintiff's, SHARON QUINN's, carbon monoxide level at the time of

                                                                         admission to the hospital was 35 percent—a nearly lethal level.
                   1248) 335- 3555•VA X (248) 353- 5.148




                                                                                36.     As a result of the "Smart Key" system on the 2017 Lexus ES 350, which

                                                                         allowed the Plaintiff, SHARON QUINN, to walk away from her still running vehicle while

                                                                         the key fob remained in her possession, Plaintiff suffered severe injuries from carbon
11/20/20184:02PM




                                                                         monoxide poisoning that she still suffers from to this day and are expected to be

                                                                         permanent.

                                                                                37.     Plaintiff, SHARON QUINN, did not engage in any negligent conduct in this

                                                                         matter and is not comparatively negligent.
                   • '17 it r.m i•ii oN




                                                                                                         COUNT I
                                                                                            NEGLIGENCE AND/OR GROSS NEGLIGENCE
                                                                                                     ALL DEFENDANTS
                              IIAN-14975




                                                                                38.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                         preceding paragraphs of this Complaint as if fully set forth herein.

                                                                                39.     At all relevant times, and pursuant to Michigan Law, the TOYOTA
                      AV KsT Tics NI i i.i ROM)•SO UT1110 11C1.11 L 1i




                                                                         Defendants, as an automotive company being in the business of designing, manufacturing,

                                                                         marketing, developing, analyzing, assembling, recommending, merchandising, promoting,

                                                                         and selling the subject vehicle and/or its component parts, owed a duty to act with ordinary

                                                                         care for the safety of the public and specifically to the Plaintiff, SHARON QUINN, which

                                                                         duties include but are not limited to, obeying all common laws, statutes, and ordinances of

                                                                         the County of Oakland and State of Michigan.

                                                                                40.     At all relevant times, the TOYOTA Defendants had a duty to act as a

                                                                         reasonably careful automotive company in the business of designing, manufacturing,

                                                                         marketing, developing, analyzing, assembling, recommending, merchandising, promoting,
                               1
                         Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                    PageID.65   Page 56 of 67




                             and selling the subject vehicle and/or its component parts would act under the same or

                             similar circumstances as outlined in this complaint.

                                    41.     The TOYOTA Defendants had a duty to ensure that the warnings and

                             instructions pertaining to the subject vehicle were adequate, safe, and reasonable, and

                             would warn and instruct users of all known and/or reasonably foreseeable dangers
11/20/2018 4:02 PM




                     •

                     z
                             associated with the use of the subject vehicle and its components.

                                    42.     The TOYOTA Defendants knew or should have known that the subject
                     2

                             vehicle was defectively designed and or manufactured and was therefore prone to failure

                             under normal conditions, potentially causing carbon monoxide injuries and/or deaths.

                                    43.     At all times relevant hereto, Defendants owed the Plaintiff, SHARON

                             QUINN, the aforementioned duties in particular, including but not limited to, and breached

                             the same by doing the following:

                                            a.     Allowing operators of the subject vehicle,
                                                   specifically SHARON QUINN, to remove the key
                                                   fob from the vehicle and keep it in her possession
                                                   while the engine remained running;

                                            b.     Failing to incorporate a cutoff switch, which would
                                                   prevent the engine from running indefinitely and is a
                                                   well known feature in the automotive industry, that
                                                   would shut off the engine after being left idly running
                                                   for a period of time;

                                            c.     Failing to consider that the keyless ignition system
                                                   was a dramatic change from the way that operators
                                                   were used to turning off the vehicle's engine, which
                                                   conventionally required that a physical key be
                                                   inserted into the ignition cylinder and that operators
                                                   have developed a deep-rooted propensity for;

                                           d.      Failing to incorporate proper warnings or cues that
                                                   the key fob was removed and/or that the operator,
                                                   specifically, SHARON QUINN, had left the vehicle
                                                   with the key fob in her possession while the engine
                                                   remained running;


                                                    (00649568.DOC)                                8
                                                        Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19             PageID.66    Page 57 of 67




                                                                       e.    Failing to use due care in designing, manufacturing,
                                                                             marketing, developing, analyzing, assembling,
                                                                             recommending, merchandising, promoting, and
                     PROF E SSI ONALCM? P OW A TI(' N




                                                                             selling the subject vehicle and/or its component parts,
                                                                             in order to avoid the risk of carbon monoxide
                                                                             poisoning to operators, specifically, to Plaintiff
                                                                             SHARON QUINN;

                                                                       f.    Failure to provide adequate warning of the defect and
11/20/2018 4:02 PM




                                                                             its propensity to cause and/or contribute to carbon
                                                                             monoxide poisoning, such as the poisoning suffered
                                                                             by Plaintiff, SHARON QUINN;

                                                                       g.    Failure to provide adequate warning that because the
                                                                             subject vehicle was designed to run quietly and in
                                                                             fact did run so silently that the running engine was
                                                                             inaudible, and that because the vehicle included the
                                                                             "Smart Key" key fob feature that operators were not
                                                                             used to, the risk of leaving the engine running and
                                                                             was substantially increased;

                                                                       h.    Failure to incorporate reasonable safeguards to the
                                                                             subject vehicle despite knowing about the risk based
                                                                             on past similar instances and complaints made to the
                                                                             NHTSA;

                                                                             Failure to make timely corrections to the design of
                                                                             the subject vehicle to correct the defect;

                                                                             Failure to mitigate the hazards associated with the
                                                                             defect in accordance with good engineering practices
                                                                             and industry standards;

                                                                       k.    Acting in a willful, wanton, and reckless disregard
                                                                             for the safety of operators using the subject vehicle
                                                                             by incorporating the "Smart Key" system, which is
                                                                             merely a superfluous feature, without providing
                                                                             proper warnings and safety features to protect
                                                                             operators from harm and the risk of suffering carbon
                                                                             monoxide poisoning as described herein;

                                                                       1.    All other breaches of duty identified by Defendants
                                                                             in deposition testimony and/or answers to
                                                                             interrogatories and/or all other discovery, all of
                                                                             which is hereby adopted by reference; and

                                                                       m.    Any and all other breaches that become known
                                                                             through litigation.


                                                                             {00649568.DOC)                               9
                                  Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                PageID.67   Page 58 of 67




                                             44.   As a direct and/or the proximate cause of the aforementioned negligence

                                      and/or gross negligence by the TOYOTA Defendants, the following serious injuries and

                                      damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the

                                      following:

                                                          a. Brain damage;
11/20/2018 4:02PM


                    ss I43NA%IA




                                                          b. 35% level carbon monoxide poisoning—a nearly
                                                             lethal amount;

                                                          c. Lack of short term memory;
                    P Uo




                                                          d. Disorientation;

                                                          e. Dizziness;

                                                          f. irritability;

                                                          g. Paranoia;

                                                          h. Neuropsychiatric syndrome;

                                                          i. Elevated troponin;

                                                          j. Heart attack;
                    I W IPUX&




                                                          k. Acute kidney failure;

                                                          1. Mottling of skin;

                                                          m. Movement disorders;

                                                          n. Partial paralysis in left side of body;

                                                          o. Gait abnormality requiring mobility aids;

                                                          p. 8 day hospital stay requiring follow-up care;

                                                          q. Medical bills — past and future;

                                                          r. Economic loss;

                                                          s. Conscious pain and suffering;

                                                          t. Denial of social pleasures and enjoyments;



                                                           00649568.1)0C}                              10
                                                                      Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                          PageID.68        Page 59 of 67




                                                                                                                                                                     u. Embarrassment, humiliation, mortification;

                                                                                                                                                                     v. Emotional distress, anxiety, mental anguish,
                                                                                                               •eik x ( 241:1) 3 55- 5 148




                                                                                                                                                                        fright and shock;

                                                                                                                                                                     w. Other damages that may become known through
                                                                                                                                                                        the passage of time and/or the course of
                                                                                                                                                                        discovery; and
11/20/2018 4:02PM




                                                                                                                                                                     x. Any and all other damages allowed under
                    111:1110WEsT '17EN MILE Rom) •SueTule' ELI) Miu1111.LA N 480 7 5• TELEprioNE 124M:155- 5555 l




                                                                                                                                                                        Michigan Law.

                                                                                                                                                     45.     As a further direct and/or the proximate result of the TOYOTA Defendants'

                                                                                                                                             negligence and/or gross negligence, the Plaintiff, SHARON QUINN, was forced to seek

                                                                                                                                             extensive care and treatment for her severe injuries, which continue to date and are

                                                                                                                                             expected to be permanent.

                                                                                                                                                     WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                                                             her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                                                                             Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                                                                                                                             COUNT II
                                                                                                                                                           PRODUCTS LIABILITY DESIGN DEFECT MCL 600.2946
                                                                                                                                                                         ALL DEFENDANTS

                                                                                                                                                     46.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                                                                                                                             preceding paragraphs of this Complaint as if fully set forth herein.

                                                                                                                                                    47.      The TOYOTA Defendants, as manufacturers and sellers of the subject 2017

                                                                                                                                             Lexus ES 350, were obligated to ensure that the subject vehicle was reasonably safe at the time that

                                                                                                                                             the subject vehicle left the control of the TOYOTA Defendants, pursuant to MCL

                                                                                                                                             600:2946(2).

                                                                                                                                                    48.      The TOYOTA Defendants, as manufactures and sellers of the Lexus that is

                                                                                                                                             the subject of this complaint, were obligated to ensure that the subject vehicle was

                                                                                                                                             reasonably safe according to generally accepted production practices at the time the


                                                                                                                                                                     (00649568.DOC)                                  11
                                                                   Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                  PageID.69      Page 60 of 67




                                                                       specific unit of the product left the control of the manufacturer or seller, pursuant to MCL

                                                                       600.2946(2).

                                                                              49.     The TOYOTA Defendants had a duty to use practical and technically

                                                                       feasible alternative production practices that were available that would have prevented the

                                                                       harm without significantly impairing the usefulness or desirability of the product to users
11/20/2018 4:02PM




                                                                       and without creating equal or greater risk of harm to others, pursuant to MCL 600.2946(2).

                                                                              50.     At all times relevant hereto, the TOYOTA Defendants owed the Plaintiff,

                                                                       SHARON QUINN, the aforementioned duties in particular, including but not limited to,

                                                                       and breached the same by doing the following:

                                                                                      a.     Allowing operators of the subject vehicle,
                                                                                             specifically SHARON QUINN, to remove the key
                                                                                             fob from the vehicle and keep it in her possession
                                                                                             while the engine remained running;

                                                                                      b.     Failing to incorporate a cutoff switch, which would
                                                                                             prevent the engine from running indefinitely and is a
                                                                                             well known feature in the automotive industry, that
                                                                                             would shut off the engine after being left idly running
                                                                                             for a period of time;

                                                                                      c.     Failing to consider that the keyless ignition system
                                                                                             was a dramatic change from the way that operators
                                                                                             were used to turning off the vehicle's engine, which
                                                                                             conventionally required that a physical key be
                    Ile Iit r; it 12 , I? I P; 13 IC , ICENN NY.




                                                                                             inserted into the ignition cylinder and that operators
                                                                                             have developed a deep-rooted propensity for,

                                                                                      d.     Failing to incorporate proper warnings or cues that
                                                                                             the key fob was removed and/or that the operator,
                                                                                             specifically, SHARON QUINN, had left the vehicle
                                                                                             with the key fob in her possession while the engine
                                                                                             remained running;

                                                                                      e.     Failing to use due care in designing, manufacturing,
                                                                                             marketing, developing, analyzing, assembling,
                                                                                             recommending, merchandising, promoting, and
                                                                                             selling the subject vehicle and/or its component parts,
                                                                                             in order to avoid the risk of carbon monoxide


                                                                                             (00649$68.00C                               12
                                                                                          Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                 PageID.70     Page 61 of 67




                                                                                                                                                                poisoning to operators, specifically, to Plaintiff
                                                                                                                                                                SHARON QUINN;
                                                 TigN MILK 14. c)A0 •Sournre Khn Miu nimA N 480 75 • T181.141•110NE 1 248 1355-5555 • FA X(248)355- 5148




                                                                                                                                                           f.   Failure to provide adequate warning of the defect and
                                                                                                                                                                its propensity to cause and/or contribute to carbon
                                                                                                                                                                monoxide poisoning, such as the poisoning suffered
                                                                                                                                                                by Plaintiff, SHARON QUINN;

                                                                                                                                                           g.   Failure to provide adequate warning that because the
11/20/2018 4:02 PM




                                                                                                                                                                subject vehicle was designed to run quietly and in
                                                                                                                                                                fact did run so silently that the running engine was
                                                                                                                                                                inaudible, and that because the vehicle included the
                                                                                                                                                                "Smart Key" key fob feature that operators were not
                                                                                                                                                                used to, the risk of leaving the engine running and
                                                                                                                                                                was substantially increased;

                                                                                                                                                           h.   Failure to incorporate reasonable safeguards to the
                                                                                                                                                                subject vehicle despite knowing about the risk based
                                                                                                                                                                on past similar instances and complaints made to the
                                                                                                                                                                NHTSA;

                                                                                                                                                                Failing to comply with generally accepted production
                                                                                                                                                                standards by not installing engine shut off bypasses in
                                                                                                                                                                the 2017 Lexus ES 350, including cutoff switches that
                                                                                                                                                                would automatically shut the engine off in vehicles after a
                                                                                                                                                                certain period of time and which other similarly situated
                                                                                                                                                                automotive companies such as GM and Ford had already
                                                                                                                                                                implemented in their vehicle designs years before;

                                                                                                                                                           1.   Failure to make timely corrections to the design of
                                                                                                                                                                the subject vehicle to correct the defect;

                                                                                                                                                           k.   Failure to mitigate the hazards associated with the
                                                                                                                                                                defect in accordance with good engineering practices
                     I K i.; IC 14 • Iu Nx Iv.




                                                                                                                                                                and industry standards;

                                                                                                                                                                Acting in a willful, wanton, and reckless disregard
                                                                                                                                                                for the safety of operators using the subject vehicle
                                                                                                                                                                by incorporating the "Smart Key" system, which is
                                                                                                                                                                merely a superfluous feature, without providing
                                                                                                                                                                proper warnings and safety features to protect
                                                                                                                                                                operators from harm and the risk of suffering carbon
                                                                                                                                                                monoxide poisoning as described herein;
                            1 IC C;Ft 14

                                                                          10300




                                                                                                                                                           m.   All other breaches of duty identified by Defendants
                                                                                                                                                                in deposition testimony and/or answers to
                                                                                                                                                                interrogatories and/or all other discovery, all of
                                                                                                                                                                which is hereby adopted by reference; and


                                                                                                                                                                (00649568.DOC)                                 13
                                       Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                PageID.71   Page 62 of 67




                                                        n.     Any and all other breaches that become known
                                                               through litigation.

                                                  51.   As a direct and/or the proximate cause of the aforementioned negligence

                                           and/or gross negligence by the TOYOTA Defendants, the following serious injuries and

                                           damages were sustained by Plaintiff SHARON QUINN , including, but not limited to, the
                      •••
11/20/2018 4:02PM




                                           following:
                    I.




                                                               a. Brain damage;
                    12 14o ieic ss I




                                                               b. 35% level carbon monoxide poisoning—a nearly
                                                                  lethal amount;

                                                               c. Lack of short term memory;

                                                               d. Disorientation;

                                                               e. Dizziness;

                                                               f. Irritability;

                                                               g. Paranoia;

                                                               h. Neuropsychiatric syndrome;

                                                               i. Elevated troponin;

                                                               j. Heart attack;

                                                               k. Acute kidney failure;

                                                               L Mottling of skin;

                                                               m. Movement disorders;

                                                               n. Partial paralysis in left side of body;

                                                               o. Gait abnormality requiring mobility aids;

                                                               p. 8 day hospital stay requiring follow-up care;

                                                               q. Medical bills — past and future;

                                                               r. Economic loss;

                                                               s. Conscious pain and suffering;


                                                               (00649568.DOC1                               14
                                                                                  Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                  PageID.72      Page 63 of 67




                                                                                                                                                                            t. Denial of social pleasures and enjoyments;

                                                                                                                                                                            u. Embarrassment, humiliation, mortification;
                                                 I i.KRom) •So:TuIvIICL1) MI U llI( ;AN 48075•'Inci.Er ti oNte (248I 355-5555 • FA X (248)355- 514K
                     CO la P ow A TI N




                                                                                                                                                                            v. Emotional distress, anxiety, mental anguish,
                                                                                                                                                                               fright and shock;

                                                                                                                                                                            w. Other damages that may become known through
                                                                                                                                                                               the passage of time and/or the course of
11/20/2018 4:02 PM




                                                                                                                                                                               discovery; and

                                                                                                                                                                            x. Any and all other damages allowed under
                     P o Y KSS I N




                                                                                                                                                                               Michigan Law.

                                                                                                                                                             52.     As a further direct and/or the proximate result of the TOYOTA Defendants'

                                                                                                                                                      breached as outlined in paragraph 50, the Plaintiff, SHARON QUINN, was forced to seek

                                                                                                                                                      extensive care and treatment for her severe injuries, which continue to date and are

                                                                                                                                                      expected to be permanent.

                                                                                                                                                             WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                                                                      her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                                                                                      Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                                                                                                                                      COUNT HI
                                                                                                                                                                        PRODUCTS LlABHAITY — FAILURE TO WARN
                                                                                                                                                                                  ALL DEFENDANTS


                                                                                                                                                             53.     The TOYOTA Defendants knew that the subject vehicle, and its component

                                                                                                                                                      parts, would be purchased and used without inspection for defects in the design of the

                                                                                                                                                      vehicle.
                     I .I 1€ a KU • le I Ku KU




                                                                                                                                                             54.    The subject vehicle was defective when it left the control of each of the
                                                 10300‘VICSTTRN




                                                                                                                                                      TOYOTA Defendants.

                                                                                                                                                             55.     At the time of the subject vehicle's design, manufacture, and sale, and up to

                                                                                                                                                      the time of the Plaintiff's, SHARON QUINN 's, injuries, the TOYOTA Defendants knew




                                                                                                                                                                            f 00649568.DOC I                             15
                                                                                    Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                       PageID.73       Page 64 of 67




                                                                                                                                                            or should have known of the substantial dangers involved in the foreseeable use of the

                                                                                                                                                            subject vehicle, whose defective design and lack of sufficient warnings caused them to
                     1. 93110 WicsT 'URN \ Imic Rom) • tio u 'rnseilit.13 Niieitil:A N 48075 • 'VEI.81,•1i osic ( 2 48) 355-5555 • FA X ( 2 48) 355-5 148




                                                                                                                                                            have an unreasonably dangerous propensity to emit excessive carbon monoxide without

                                                                                                                                                            warning, and thereby cause injuries, specifically to Plaintiff, SHARON QUINN.

                                                                                                                                                                    56.     At all relevant times, similar instances of carbon monoxide poisoning had
11 /20/2018 4:02PM




                                                                                                                                                            occurred with vehicles that incorporated the keyless technology and numerous complaints

                                                                                                                                                            were made to the NHTSA, and the TOYOTA Defendants knew or should have known that

                                                                                                                                                            their keyless technology, the "Smart Key" key fob feature, posed the same risk carbon

                                                                                                                                                            monoxide poisoning risk to their consumers, and specifically to Plaintiff, SHARON

                                                                                                                                                            QUINN;

                                                                                                                                                                    57.     The TOYOTA Defendants knew that these substantial dangers are not

                                                                                                                                                            readily recognizable to an ordinary consumer and that consumers would purchase and use

                                                                                                                                                            these products without inspection.

                                                                                                                                                                    58.     At all relevant times, the TOYOTA Defendants failed to provide adequate

                                                                                                                                                            warnings, instructions, guidelines, or admonitions to members of the consuming public,

                                                                                                                                                            including Plaintiff, SHARON QUINN of the defects, which Defendants knew, or in the

                                                                                                                                                            exercise of reasonable care should have known, to have existed in the subject vehicle, and

                                                                                                                                                            its component parts.

                                                                                                                                                                    59.     At the time of Plaintiffs' injuries, the subject vehicle was being used in the

                                                                                                                                                            manner intended by the TOYOTA Defendants and in a manner that was reasonably

                                                                                                                                                            foreseeable by the TOYOTA Defendants as involving substantial danger that was not

                                                                                                                                                            readily apparent to its users.




                                                                                                                                                                                    {00649568.DOC)                              16
                                                     Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                       PageID.74       Page 65 of 67




                                                                 60.     By failing to adequately warn Plaintiff, SHARON QUINN, of the defects in

                                                         the subject vehicle manufactured and sold by the TOYOTA Defendants, the Defendants
                   s cc N 1. Cc) ir Pc) RA TI CI X




                                                         breached the duty owed to consumers and specifically to Plaintiff, SHARON QUINN.

                                                                 61.     Plaintiffs' injuries and damages, as outlined in paragraph 51 of this

                                                         complaint, were the direct and proximate cause of the TOYOTA Defendants' failure to
11/20/20184:02PM




                                                         provide adequate warnings.

                                                                 WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                         her favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty
                   c)
                   P




                                                         Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.

                                                                                  COUNT IV
                                                          BREACH OF IMPLIED WARRANTIES,MERCHANTABILITY, AND FITNESS
                                                                          FOR A PARTICULAR PURPOSE
                                                                               ALL DEFENDANTS


                                                                 62.     Plaintiff hereby reincorporates each and every allegation set forth in the

                                                         preceding paragraphs of this Complaint as if fully set forth herein.

                                                                 63.     At all relevant times, there was an implied warranty by the TOYOTA

                                                         Defendants to operators of the subject vehicle, and specifically Plaintiff, SHARON

                                                         QUINN, that the subject vehicle was of merchantable quality and fit for its intended

                                                         purpose of driving and parking.

                                                                 64.     Consumers and operators of the Lexus 2017 Lexus ES 350, specifically

                                                         Plaintiff', SHARON QUINN, were intended third party beneficiaries of the implied warranties of

                                                         merchantability and fitness for a particular purpose.

                                                                 65.     The TOYOTA Defendants warranted that the subject vehicle was safe and

                                                         complied with all Federal Motor Vehicle Safety Standards, and provided other warranties when

                                                         marketing and advertising the subject vehicle, and in the documents provided with the vehicle.



                                                                                  {00649568.DOCI                                17
                                                         Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                                           PageID.75        Page 66 of 67




                                                                                                                                      66.     The TOYOTA Defendants warranted that the subject vehicle was fit for its

                                                                                                                              intended and reasonably foreseeable purpose, usc, misuse, and manners of use, and was of a
                       0481 3 :;3-5 1414




                                                                                                                              merchantable quality.

                                                                                                                                      67.     The TOYOTA Defendants breached these and other warranties, because the

                                                                                                                              subject vehicle did not comply with Federal Motor Vehicle Safety Standards, was not safe, was not
                               rA x
11/20/2018 4:02PM




                                                                                                                              fit for its intended or reasonably foreseeable use or operation and was not of merchantable quality.
                    11/3110WEST TKN; NI ti. E Rim !) • Sol.:TOV IKIA) MI 1::11 I 'LAN 481175•TK LEI •ooNK 1248) 355- 5535 •




                                                                                                                                      68.     The aforementioned breaches of warranties were a direct and proximate cause of

                                                                                                                              the incident that is the subject matter of this complaint and Plaintiff's, SHARON QU1NN's,

                                                                                                                              injuries as outlined in paragraph 51 of this complaint.

                                                                                                                                      69.     Plaintiffs relied on the skill and judgment of the TOYOTA Defendants in the

                                                                                                                              purchase, selection, and use of the subject vehicle as a safe and reliable means for transportation.

                                                                                                                                      70.     The subject vehicle was not of merchantable quality as warranted by the TOYOTA

                                                                                                                              Defendants, in that it was defectively designed, thereby dangerously exposing the operator of the

                                                                                                                              vehicle, specifically, SHARON QUINN, to serious injury.

                                                                                                                                      WHEREFORE, Plaintiff, SHARON QUINN, respectfully requests judgment in

                                                                                                                              her 'favor and against the TOYOTA Defendants in an amount that greatly exceeds Twenty

                                                                                                                              Five Thousand Dollars ($25,000.00), exclusive of costs, interest and attorney fees.


                                                                                                                                                                                FIEGER, FIEER, KENNEY
                                                                                                                                                                                & HARRINGTON, P.C.

                                                                                                                                                                         By:    /s/ Donald H. Dawson. Jr.
                                                                                                                                                                                GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                DONALD H. DAWSON, JR. (P29692)
                                                                                                                                                                                Attorneys for Plaintiff
                                                                                                                                                                                19390 West Ten Mile Road
                                                                                                                                                                                Southfield, Michigan 48075-2463
                                                                                                                                                                                (248) 355-5555 Fax: (248) 355-5148

                                                                                                                              Dated: November 20, 2018




                                                                                                                                                       (00649568.DOC I                                  18
                                                                                         Case 2:19-cv-10246-AJT-RSW ECF No. 1-2 filed 01/25/19                                                                       PageID.76     Page 67 of 67




                                                                                                                                                                               STATE OF MICHIGAN
                                                                                                                                                               IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
                                    141(),A 1) • SO UTI110 I EL I) NI 1 1; 11IILAN48075 • iriet..x igi co NK ( 2 48):155-5553•vA x ( 248):153-5 148




                                                                                                                                                      SHARON QUINN,                                      Case No: 2018-169980-NO
                                                                                                                                                                                                         Hon. Martha D. Anderson
                                                                                                                                                                    Plaintiff,
                                                                                                                                                      V.
11/20/20184:02PM




                                                                                                                                                      TOYOTA MOTOR SALES, U.S.A., INC.,
                                                                                                                                                      a California Corporation; TOYOTA MOTOR
                                                                                                                                                      NORTH AMERICA, INC., a California
                                                                                                                                                      Corporation; TOYOTA MOTOR ENGINEERING
                                                                                                                                                      & MANUFACTURING NORTH AMERICA, INC.,
                                                                                                                                                      a Foreign Corporation; and TOYOTA MOTOR
                                                                                                                                                      DISTRIBUTORS, INC., d/b/a TOYOTA MOTOR
                                                                                                                                                      CORPORATION, a Foreign Corporation;


                                                                                                                                                                    Defendants.

                                                                                                                                                      GEOFFREY N. FIEGER (P30441)
                                                                                                                                                      DONALD H. DAWSON, JR. (P29692)
                                                                                                                                                      Fieger, Fieger, Kenney
                                                                                                                                                      & Harrington P.C.
                                                                                                                                                      Attorneys for Plaintiff
                                                                                                                                                      19390 West Ten Mile Road
                                                                                                                                                      Southfield, MI 48075
                                                                                                                                                      (248) 355-5555

                                                                                                                                                                                    JURY DEMAND
                   KENNk .




                                                                                                                                                             NOW COME Plaintiff SHARON QUINN, by and through her attorneys, FIEGER,

                                                                                                                                                      FIEGER, KENNEY, & HARRINGTON, P.C., and hereby request a trial by jury in this matter.

                                                                                                                                                                                                   FIEGER, FIEER, ICENNEY
                             ICIt




                                                                                                                                                                                                   & WARRINGTON, P.C.
                   le I 14 I.:

                                     11)3110 IV igsT TEN




                                                                                                                                                                                             By:   / / Donald H. Dawson. Jr.
                                                                                                                                                                                                   GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                                   DONALD H. DAWSON, JR. (P29692)
                                                                                                                                                                                                   Attorneys for Plaintiff
                                                                                                                                                                                                   19390 West Ten Mile Road
                                                                                                                                                                                                   Southfield, Michigan 48075-2463
                                                                                                                                                      Dated: November 20, 2018                     (248) 355-5555 Fax: (248) 355-5148


                                                                                                                                                                            (00649568.DOC)                           19
